USCA11 Case: 21-14269    Date Filed: 08/26/2022   Page: 1 of 66




                                                   [PUBLISH]

                          In the

         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-14269
                 ____________________

STATE OF GEORGIA,
STATE OF ALABAMA,
STATE OF IDAHO,
STATE OF KANSAS,
STATE OF SOUTH CAROLINA, et al.,
                                           Plaintiffs-Appellees,
versus
PRESIDENT OF THE UNITED STATES,
SAFER FEDERAL WORKFORCE TASK FORCE,
UNITED STATES OFFICE OF PERSONNEL MANAGEMENT,
DIRECTOR, OFFICE OF PERSONNEL MANAGEMENT AND
CO-CHAIR
SAFER FEDERAL WORKFORCE TASK FORCE,
USCA11 Case: 21-14269        Date Filed: 08/26/2022    Page: 2 of 66




2                       Opinion of the Court               21-14269

OFFICE OF MANAGEMENT AND BUDGET, et al.,


                                            Defendants-Appellants.


                     ____________________

           Appeal from the United States District Court
              for the Southern District of Georgia
            D.C. Docket No. 1:21-cv-00163-RSB-BKE
                    ____________________

Before GRANT, ANDERSON, and EDMONDSON, Circuit Judges.
GRANT, Circuit Judge:
       Executive Order 14042 directs executive agencies to include
a clause in procurement agreements requiring federal contractors
to comply with workplace safety rules designed to respond to the
Covid-19 pandemic. We consider one of those requirements here:
a mandate that employees who work on or in connection with a
covered contract, or share a workplace with another employee
who does, be fully vaccinated against Covid-19.
       In this lawsuit—one of many brought across the country to
challenge the contractor vaccine mandate—the district court en-
tered a nationwide preliminary injunction after concluding that the
plaintiffs were likely to prevail on their assertion that the mandate
was outside the scope of the Procurement Act. The court ordered
the federal government not to enforce the mandate in any covered
USCA11 Case: 21-14269       Date Filed: 08/26/2022     Page: 3 of 66




21-14269               Opinion of the Court                        3

agreement. We agree that the plaintiffs’ challenge to the mandate
will likely succeed and that they are entitled to preliminary relief.
Even so, because the injunction’s nationwide scope is too broad,
we vacate it in part.
                                 I.
                                 A.
       When Congress passed the Procurement Act (also called the
Federal Property and Administrative Services Act) in 1949, it pref-
aced the new statute with a declaration of policy: “It is the intent
of the Congress in enacting this legislation to provide for the Gov-
ernment an economical and efficient system” for “the procurement
and supply of personal property and nonpersonal services.” Fed-
eral Property and Administrative Services Act of 1949, Pub. L. No.
81-152, § 2, 63 Stat. 377, 378. That purpose statement, with mod-
ernized language, is now found in § 101 of Title 40. See 40 U.S.C.
§ 101 (“The purpose of this subtitle is to provide the Federal Gov-
ernment with an economical and efficient system” for activities in-
cluding “[p]rocuring and supplying property and nonpersonal ser-
vices, and performing related functions.”).
       In line with that purpose, the Procurement Act constructed
an administrative apparatus for the federal government’s procure-
ment system. At the head of that system is the President. The Act
authorizes the President, in the key provision here, to “prescribe
policies and directives that the President considers necessary to
USCA11 Case: 21-14269        Date Filed: 08/26/2022     Page: 4 of 66




4                      Opinion of the Court                 21-14269

carry out this subtitle,” and directs that the “policies must be con-
sistent with this subtitle.” Id. § 121(a).
       The phrase “this subtitle,” in turn, covers two (lengthy) por-
tions of the United States Code: subtitle I of Title 40, and most of
Title 41, subtitle I, division C. Id. § 111(4). The Title 40 subtitle,
among other things, creates the General Services Administration
and empowers its Administrator to “procure and supply personal
property and nonpersonal services for executive agencies to use in
the proper discharge of their responsibilities.” Id. §§ 301,
501(b)(1)(A). With authority echoing that of the President, the
GSA Administrator can also “prescribe regulations to carry out this
subtitle.” Id. § 121(c)(1). The Title 41 division vests executive
agencies with the authority to “make purchases and contracts for
property and services” consistent with the “implementing regula-
tions” of the GSA Administrator. 41 U.S.C. § 3101(a).
       Title 41 also specifies parameters that executive agencies
must follow when exercising their procurement authority. To
begin, it generally requires agencies to use “competitive proce-
dures” to “obtain full and open competition.” Id. § 3301(a). And it
stipulates that “a fair proportion of the total purchases and con-
tracts for property and services” be “placed with small business
concerns.” Id. § 3104. These provisions and others like them fulfill
the Act’s stated purpose of providing “an economical and efficient
system” for federal procurement. 40 U.S.C. § 101.
USCA11 Case: 21-14269            Date Filed: 08/26/2022        Page: 5 of 66




21-14269                  Opinion of the Court                               5

                                      B.
       The federal government contends that the Procurement Act
empowers the President to issue the contractor vaccine mandate.
The mandate started with Executive Order 14042, which instructs
executive agencies that contracts and solicitations generally must
include a clause requiring compliance with “workplace safety guid-
ance” published by the Safer Federal Workforce Task Force. 1 Exec.
Order No. 14042, § 2, 86 Fed. Reg. 50,985, 50,985 (Sept. 9, 2021).
Several categories of procurement agreements fall within that Or-
der’s sweep—those for services, construction, concessions, and
property leases, as well as those made “in connection with Federal
property or lands and related to offering services for Federal em-
ployees, their dependents, or the general public.” 2 Id. § 5(a). The
Order did not stop with new contracts and solicitations; it also cov-
ered extensions and renewals of existing contracts and stipulated


1 The Order also extends to subcontractors “at any tier.” Exec. Order No.
14042, § 2(a), 86 Fed. Reg. 50,985, 50,985 (Sept. 9, 2021). To simplify, we use
the term “contractors” to cover both contractors and subcontractors. And we
use the term “contracts” to encompass what the Order calls “contract-like in-
struments.” Id.
2 The Order does not apply to “grants,” “agreements with Indian Tribes under
the Indian Self-Determination and Education Assistance Act,” “contracts or
subcontracts whose value is equal to or less than the simplified acquisition
threshold” (which is now set at $250,000 for most contracts), “employees who
perform work outside the United States or its outlying areas,” and “subcon-
tracts solely for the provision of products.” Exec. Order No. 14042, § 5(b), 86
Fed. Reg. at 50,986–87; FAR 2.101 (2021).
USCA11 Case: 21-14269            Date Filed: 08/26/2022         Page: 6 of 66




6                          Opinion of the Court                      21-14269

that agencies were “strongly encouraged” to add the same require-
ments into existing contracts as well. Id. §§ 5(a), 6(c).
       Task Force guidance followed after President Biden signed
Executive Order 14042. It requires “COVID-19 vaccination of cov-
ered contractor employees, except in limited circumstances where
an employee is legally entitled to an accommodation.”3 Safer Fed-
eral Workforce Task Force, COVID-19 Workplace Safety: Guid-
ance for Federal Contractors and Subcontractors 1, 5 (Sept. 24,
2021). This vaccine requirement applies to employees working “on
or in connection with a covered contract”; it also applies to those
who share their workplace. Id. at 3–4.
       The Acting Director of the Office of Management and
Budget soon determined that the vaccine requirement would im-
prove “economy and efficiency” in federal contracting, which
made it binding. 86 Fed. Reg. 53,691, 53,691–92 (Sept. 24, 2021); 86
Fed. Reg. 63,418, 63,423 (Nov. 10, 2021); see Exec. Order No.
14042, § 2(c), 86 Fed. Reg. at 50,985–86. Together, Executive Order
14042 and the rules and determinations that implement it comprise
the “contractor vaccine mandate” that is the subject of this lawsuit.




3 The Task Force guidance also mandates compliance with masking and phys-
ical distancing requirements, which were not subject to the district court’s or-
der below and are not at issue on appeal. See Safer Federal Workforce Task
Force, COVID-19 Workplace Safety: Guidance for Federal Contractors and
Subcontractors 1, 6–7 (Sept. 24, 2021).
USCA11 Case: 21-14269        Date Filed: 08/26/2022      Page: 7 of 66




21-14269                Opinion of the Court                         7

                                  C.
       In October 2021, the district court docketed a complaint filed
by seven States—Georgia, Alabama, Idaho, Kansas, South Caro-
lina, Utah, and West Virginia—against the federal government, in-
cluding President Biden and various executive officials and agen-
cies. The States sought a declaration that the contractor vaccine
mandate was unlawful and an injunction prohibiting its enforce-
ment. A construction-industry trade organization, Associated
Builders and Contractors, successfully moved to intervene as a
plaintiff.
       Considering the request for a preliminary injunction, the
court found that the plaintiff States, as well as members of the trade
association, “routinely” entered into contracts that would include
the vaccine mandate, had “current contracts that could easily fall
under” the new requirements, and “would typically continue to
seek out contract opportunities with the federal government.” In
other words, the court found that the mandate would apply to the
plaintiffs. It then agreed with them that the mandate likely ex-
ceeded the President’s authority under the Procurement Act. After
deciding that the other equitable factors—irreparable harm, the
balance of the equities, and the public interest—also favored the
plaintiffs, the court entered a nationwide preliminary injunction.
       This lawsuit was one of many concerning the contractor
vaccine mandate in district courts around the nation. Though
other district courts also granted plaintiffs’ requests for preliminary
injunctive relief, the court below was the only one to enjoin the
USCA11 Case: 21-14269             Date Filed: 08/26/2022         Page: 8 of 66




8                           Opinion of the Court                      21-14269

defendants from enforcing the mandate nationwide—that is, “in all
covered contracts in any state or territory of the United States of
America.” 4
      The federal government now appeals, challenging both the
merits of the preliminary injunction and its scope.
                                       II.
       We review the district court’s “ultimate decision” to grant a
preliminary injunction for abuse of discretion. Teper v. Miller, 82
F.3d 989, 993 (11th Cir. 1996). To earn that form of relief, the mov-
ing party must show that “(1) it has a substantial likelihood of suc-
cess on the merits; (2) it will suffer an irreparable injury unless the
injunction is granted; (3) the harm from the threatened injury out-
weighs the harm the injunction would cause the opposing party;
and (4) the injunction would not be adverse to the public interest.”
Gonzalez v. Governor of Georgia, 978 F.3d 1266, 1270–71 (11th
Cir. 2020) (footnote omitted). When the government is the



4   See Missouri v. Biden, 576 F. Supp. 3d 622, 635 (E.D. Mo. 2021) (enjoining
enforcement against plaintiff States Missouri, Nebraska, Alaska, Arkansas,
Iowa, Montana, New Hampshire, North Dakota, South Dakota, and Wyo-
ming); Louisiana v. Biden, 575 F. Supp. 3d 680, 695–96 (W.D. La. 2021) (en-
joining enforcement against plaintiff States Louisiana, Mississippi, and Indiana,
and their agencies); Kentucky v. Biden, 571 F. Supp. 3d 715, 735 (E.D. Ky. 2021)
(enjoining enforcement in “all covered contracts in Kentucky, Ohio, and Ten-
nessee”). In Florida v. Nelson, 576 F. Supp. 3d 1017 (M.D. Fla. 2021), currently
pending on appeal in this Circuit, the district court entered a preliminary in-
junction enjoining the defendants from enforcing the mandate in Florida.
USCA11 Case: 21-14269        Date Filed: 08/26/2022     Page: 9 of 66




21-14269               Opinion of the Court                         9

opposing party, as it is here, the third and fourth factors merge. Id.
at 1271.
        The plaintiffs’ likelihood of success in this case “turns on a
preliminary question”—the scope of authority that Congress dele-
gated through the Procurement Act. Jysk Bed’N Linen v. Dutta-
Roy, 810 F.3d 767, 774 (11th Cir. 2015). To answer that question,
we must interpret the Act de novo. Teper, 82 F.3d at 993 (“The
interpretation and application of a federal statute raises an issue of
law, subject to plenary review.”); see also, e.g., Trump v. Hawaii,
138 S. Ct. 2392, 2407–15, 2423 (2018) (analyzing the scope of presi-
dential authority under the Immigration and Nationality Act when
reviewing a preliminary injunction). As for the other equitable fac-
tors, “the abuse-of-discretion standard allows a range of choices for
the district court, so long as any choice made by the court does not
constitute a clear error of judgment.” Wreal, LLC v. Amazon.com,
Inc., 840 F.3d 1244, 1247 (11th Cir. 2016) (quotation omitted).
       We likewise review the scope of any injunction for abuse of
discretion. See Garrido v. Dudek, 731 F.3d 1152, 1158 (11th Cir.
2013). It is “well-settled that a district court abuses its discretion
when it grants relief that is improperly or even unnecessarily
broad.” Am. Fed’n of State, Cnty. & Mun. Emps. Council 79 v.
Scott, 717 F.3d 851, 870 (11th Cir. 2013).
                                 III.
      We first consider the plaintiffs’ likelihood of success on the
merits. The central question is whether the Procurement Act
USCA11 Case: 21-14269           Date Filed: 08/26/2022       Page: 10 of 66




10                        Opinion of the Court                     21-14269

authorizes the President to require the employees of federal con-
tractors to be vaccinated as a condition of all procurement con-
tracts and solicitations.
                                     A.
        Nearly a decade before Congress passed the Procurement
Act, the Supreme Court explained that the federal government has
the “power to produce its own supplies, to determine those with
whom it will deal, and to fix the terms and conditions upon which
it will make needed purchases.” Perkins v. Lukens Steel Co., 310
U.S. 113, 127 (1940). 5 But that authority rests in Congress’s hands
in the first instance—not the President’s. See id. at 130. So the
question is not whether Congress could authorize the President to
make procurement agreements contingent on Covid-19 vaccina-
tion. It is whether Congress did so in the Procurement Act.
       Before the Act was passed in 1949, no centralized agency or-
ganized the procurement activities of the federal government. Ob-
vious problems emerged from that diffusion of authority. Recog-
nizing those problems, Congress created the Hoover Commission
and tasked it with studying Executive Branch structures with an
eye toward improving their efficiency. See Commission on



5 We have long since departed from Perkins’s holding that procurement deci-
sions cannot be judicially reviewed due to bidders’ lack of standing, but the
propositions for which the case is cited above hold true. Perkins, 310 U.S. at
129; see Hayes Int’l Corp. v. McLucas, 509 F.2d 247, 254–56 (5th Cir. 1975).
USCA11 Case: 21-14269      Date Filed: 08/26/2022    Page: 11 of 66




21-14269               Opinion of the Court                      11

Organization of the Executive Branch of the Government, Con-
cluding Report 2 (1949).
        Once the Commission was in place it indeed observed
“shocking instances of wasteful practices and poor business man-
agement” in the government’s supply operations. Id. at 22. The
federal procurement process, it found, suffered “from a lack of cen-
tral direction.” Commission on Organization of the Executive
Branch of the Government, Office of General Services 1 (1949). To
address that failing, the Commission proposed a new agency,
which would coordinate purchasing and other “housekeeping” ac-
tivities “to avoid waste.” Id. at 1–2. According to the Commission,
the new agency’s director should be appointed by the President and
subject to his direction; this point was consistent with its overall
strategy of achieving efficiency through executive accountability
and centralized authority. Id. at 2–3; see also Commission on Or-
ganization of the Executive Branch of the Government, Conclud-
ing Report 5–11, 25 (1949). Even so, the Commission suggested
that individual agencies should remain responsible for purchasing
goods and services specific to their needs, thus avoiding the “con-
gestion, red tape, and inefficiency” that may result from “too high
a degree of centralization.” Commission on Organization of the
Executive Branch of the Government, Office of General Services 2
(1949).
     Congress listened. In line with the Hoover Commission’s
recommendations, the Procurement Act consolidated several pro-
curement-related agencies into the newly created General Services
USCA11 Case: 21-14269        Date Filed: 08/26/2022     Page: 12 of 66




12                      Opinion of the Court                 21-14269

Administration. Federal Property and Administrative Services Act
of 1949 §§ 102–05. As the Commission had envisioned, the statute
vested supervisory authority in the President. But the Procure-
ment Act’s delegation to the President was not unlimited; the Act
confers broad but not unbounded authority.
        “The President may prescribe policies and directives that the
President considers necessary to carry out this subtitle. The poli-
cies must be consistent with this subtitle.” 40 U.S.C. § 121(a). Two
stipulations jump off the page. The first is that the President’s pol-
icies and directives must “carry out this subtitle.” Id. As a re-
minder, “this subtitle” includes subtitle I of Title 40 (over one hun-
dred code sections) and much of division C of subtitle I of Title 41
(over seventy more). Id. §§ 111(4), 121(a). A delegation to carry
out those provisions does not grant the President free-wheeling au-
thority to issue any order he wishes relating to the federal govern-
ment’s procurement system. What he can lawfully carry out under
§ 121(a) are the provisions in a specified part of the U.S. Code. That
set of provisions is lengthy, and in combination quite specific in set-
ting out the procurement-related authority of the GSA Administra-
tor, executive agencies, and other officials. So § 121(a) generally
grants the President the power to instruct those actors on how to
exercise their statutory authority.
      Consistent with the solution offered by the Hoover Com-
mission, the statutory power to direct the various federal stake-
holders within the federal procurement system to coordinate their
work is a key lever for the President—and the President has used
USCA11 Case: 21-14269       Date Filed: 08/26/2022     Page: 13 of 66




21-14269               Opinion of the Court                        13

it. See, e.g., Exec. Order No. 13538, §§ 1–2, 75 Fed. Reg. 20,895,
20,895 (April 19, 2010) (establishing the President’s Management
Advisory Board to provide advice on business practices); Exec. Or-
der No. 13327, § 4, 69 Fed. Reg. 5897, 5898 (Feb. 4, 2004) (creating
a Federal Real Property Council to develop agency asset manage-
ment plans); Exec. Order No. 12979, § 1, 60 Fed. Reg. 55,171,
55,171 (Oct. 25, 1995) (directing agency heads to prescribe proce-
dures for the resolution of bid protests). But that oversight author-
ity is also a limit; in contrast with the few Procurement Act provi-
sions granting the President direct authority to take action, here
the President is given the power to instruct other actors to exercise
their own statutory authority. See, e.g., 40 U.S.C. §§ 1303(b)(1),
1307, 1310(a) (declaration of surplus real property and disposition
of securities and war supplies).
       The second constraint on the President’s authority is the re-
quirement that his policies be “consistent with this subtitle.” Id.
§ 121(a). That limitation is straightforward enough. The President
must stay within the confines of the Act, of course; but his actions
must also be consistent with the policies and directives that Con-
gress included in the statute. Those explicit legislative policies, as
we have described, include the rule that agencies must “obtain full
and open competition” through most procurement procedures.
See, e.g., 41 U.S.C. §§ 3301(a), 3306.
       The statute’s history reinforces that we should read these
two provisions as cabining the President’s authority. Section 121(a)
took its present form in 2002, when Congress recodified Title 40.
USCA11 Case: 21-14269           Date Filed: 08/26/2022         Page: 14 of 66




14                        Opinion of the Court                      21-14269

See Act of August 21, 2002, Pub. L. No. 107-217, 116 Stat. 1062.
Before then, the provision stated that the President “may prescribe
such policies and directives, not inconsistent with the provisions of
this Act, as he shall deem necessary to effectuate the provisions of
this Act, which policies and directives shall govern the Administra-
tor and executive agencies in carrying out their respective func-
tions hereunder.” 40 U.S.C. § 486(a) (2001) (emphases added). 6
When Congress edited the language in the recodified version, it
emphasized that those revisions made “no substantive change.”
Act of August 21, 2002 § 5(b). The substance of the current lan-
guage thus holds the same meaning as the earlier version: the Pres-
ident can issue policies to assist and direct the GSA Administrator
and other executive actors as they carry out their authority under
the Act. But the President cannot issue policies that require those
officials to take steps outside the Act or contrary to the Act—how-
ever useful such steps may appear.
       This reading also aligns with an early treatment of the Pro-
curement Act by the Supreme Court. Decades ago, in Chrysler
Corp. v. Brown, the Court suggested that the President’s authority
should be based on a “specific reference” within the Act. 441 U.S.
281, 304 n.34 (1979). Though the Court identified other potential
sources of statutory authority for the order it was considering—an
executive order prohibiting employment discrimination by federal


6 That is the same language that Congress originally enacted in 1949.   See Fed-
eral Property and Administrative Services Act of 1949 § 205.
USCA11 Case: 21-14269           Date Filed: 08/26/2022        Page: 15 of 66




21-14269                  Opinion of the Court                              15

contractors—it doubted that the Procurement Act on its own del-
egated sufficient authority. 7 The Court, noting that § 121(a) (then
codified at § 486(a)) “explicitly authorizes Executive Orders neces-
sary to effectuate its provisions,” added that “nowhere in the Act is
there a specific reference to employment discrimination.” Id.
(quotation and brackets omitted). The Supreme Court ultimately
did not decide whether any statute authorized the executive order,
but suggested that the Procurement Act alone was not enough to
carry the day. See id. at 304–06. Chrysler thus points to interpret-
ing the Act as a limited grant of authority, empowering the Presi-
dent to carry out the Act’s specific provisions—but not more. For
whatever reason, Chrysler has received scant attention from the
lower courts, but we do not see ourselves at liberty to disregard it.
        In sum, the Procurement Act gives the President the author-
ity to direct subordinate executive actors as they carry out its spe-
cific provisions; directing them to go beyond the statute’s bounda-
ries would neither “carry out” the Act nor be “consistent with” it.
40 U.S.C. § 121(a). A presidential directive can stand only if those
subordinate officials have the statutory authority that they are told
to exercise.




7 The other statutes were Titles VI and VII of the Civil Rights Act of 1964 and
the Equal Employment Opportunity Act of 1972. See Chrysler, 441 U.S. at
304–06.
USCA11 Case: 21-14269       Date Filed: 08/26/2022     Page: 16 of 66




16                     Opinion of the Court                 21-14269

                                 B.
       That background leads us to the question here: whether Ex-
ecutive Order 14042 directs subordinates to carry out their own
lawful statutory authority, or whether the Order instead exceeds
the limitations imposed by the Procurement Act’s text. The Or-
der’s core directive is aimed at all executive agencies. See Exec.
Order No. 14042, § 2(a), 86 Fed. Reg. at 50,985. To assess whether
the Procurement Act gives the President authority to issue that di-
rective, we ask whether the Act gives those agencies the authority
to insert a clause into all of their procurement contracts and solici-
tations requiring contractors’ employees to be vaccinated against
Covid-19.
       Again, Chrysler’s analysis is instructive. After questioning
the statutory basis for the antidiscrimination executive order itself,
the Supreme Court went on to address whether agency regulations
requiring contractors to disclose information about their affirma-
tive-action programs were statutorily authorized. See Chrysler,
441 U.S. at 304–06. The “pertinent inquiry,” the Court explained,
was whether the agency action was “reasonably within the con-
templation” of any “statutory grants of authority” relied on by the
regulating agency. Id. at 306 (emphasis omitted).
       The answer was no: the Court determined that when Con-
gress enacted the statutes the government invoked in support of
the order’s disclosure policies—including the Procurement Act—it
was “not concerned with public disclosure of trade secrets or con-
fidential business information.” Id. The Court thus could not “find
USCA11 Case: 21-14269       Date Filed: 08/26/2022    Page: 17 of 66




21-14269               Opinion of the Court                       17

in these statutes a delegation of the disclosure authority asserted.”
Id.
       Our review of the Procurement Act leads us to the same an-
swer here. Nothing in the Act contemplates that every executive
agency can base every procurement decision on the health of the
contracting workforce. Instead, the statutory scheme establishes a
framework through which agencies can articulate specific, output-
related standards to ensure that acquisitions have the features they
want.
       Our analysis is also informed by a well-established principle
of statutory interpretation: we “expect Congress to speak clearly
when authorizing an agency to exercise powers of vast economic
and political significance.” Alabama Ass’n of Realtors v. Dep’t of
Health & Hum. Servs., 141 S. Ct. 2485, 2489 (2021) (quotations
omitted). That doctrine has been applied in “all corners of the ad-
ministrative state,” and this case presents no exception. West Vir-
ginia v. EPA, 142 S. Ct. 2587, 2608 (2022). As the Supreme Court
has emphasized, requiring widespread Covid-19 vaccination is “no
everyday exercise of federal power.” Nat’l Fed’n of Indep. Bus. v.
Occupational Safety & Health Admin., 142 S. Ct. 661, 665 (2022)
(quotation omitted). Including a Covid-19 vaccination require-
ment in every contract and solicitation, across broad procurement
categories, requires “clear congressional authorization.” West Vir-
ginia, 142 S. Ct. at 2609 (quotation omitted).
      A deeper dive into the statutory parameters for contracting
proves the point—the “highly consequential power” asserted here
USCA11 Case: 21-14269       Date Filed: 08/26/2022    Page: 18 of 66




18                     Opinion of the Court                21-14269

lies “beyond what Congress could reasonably be understood to
have granted.” Id. The general grant of procurement power to
executive agencies is in division C of subtitle I of Title 41. There,
§ 3101(a) states that agencies “shall make purchases and contracts
for property and services in accordance with this division and im-
plementing regulations of the Administrator of General Services.”
41 U.S.C. § 3101(a). Following that broad provision, the division
lays down specific rules on how agencies are to solicit bids and
award contracts.
       When an agency solicits a procurement agreement for prop-
erty or services, it must “specify its needs” and “develop specifica-
tions in the manner necessary to obtain full and open competition
with due regard to the nature of the property or services to be ac-
quired.” Id. § 3306(a)(1). Those specifications may be stated in
terms of “function, so that a variety of products or services may
qualify”; “performance, including specifications of the range of ac-
ceptable characteristics or of the minimum acceptable standards”;
or “design requirements.” Id. § 3306(a)(3). Once the solicitation is
issued and bids are submitted, an agency must award the contract
“based solely on the factors specified in the solicitation.” Id.
§ 3701(a).
       As for architectural and engineering contracts, agency heads
are tasked with selecting the “most highly qualified firm” based on
“statements of qualifications and performance data.” 40 U.S.C.
§§ 1103–04; see also 41 U.S.C. § 3309(a). Alternatively, an agency
can use a two-phase selection process that incorporates a list of
USCA11 Case: 21-14269      Date Filed: 08/26/2022    Page: 19 of 66




21-14269              Opinion of the Court                      19

requirements for the project, “which may include criteria and pre-
liminary design, budget parameters, and schedule or delivery re-
quirements.” 41 U.S.C. § 3309(a), (c). The agency first evaluates
proposals based on “specialized experience and technical compe-
tence, capability to perform, past performance of the offeror’s
team” (as well as “other appropriate factors”) and then moves on
to “technical proposals and cost or price information.” Id.
§ 3309(c).
        These details are dry. But they show what the Procurement
Act is all about—creating an “economical and efficient system” for
federal contracting. 40 U.S.C. § 101. That is worlds away from
conferring general authority for every agency to insert a term in
every solicitation and every contract establishing health standards
for contractors’ employees. To be sure, contract terms sometimes
lead to changes in contractors’ internal operations. But agencies
procuring property or services may “include restrictive provisions
or conditions only to the extent necessary to satisfy the needs of
the executive agency or as authorized by law.” Id. § 3306(a)(2)(B).
An all-encompassing vaccine requirement is different in nature
than the sort of project-specific restrictions contemplated by the
Act. Like other enabling legislation, this statute is not an “open
book” to which contracting agencies may “add pages and change
the plot line.” West Virginia, 142 S. Ct. at 2609 (quotations omit-
ted).
     Indeed, imposing more criteria than necessary works against
the Act’s oft-repeated priority of achieving “full and open
USCA11 Case: 21-14269        Date Filed: 08/26/2022     Page: 20 of 66




20                      Opinion of the Court                 21-14269

competition” in the procurement process. 41 U.S.C. § 3301; see
also, e.g., id. §§ 3306(a)(1), 3903(b)(2)(B). Every requirement that
an agency adds to a solicitation renders any party that cannot sat-
isfy it “ineligible to enter into a contract.” See id. § 3306(f)(3)(A).
Unnecessary specifications limit the pool of eligible bidders and ex-
clude contractors who are otherwise capable of meeting an
agency’s needs. That is why, in the ordinary course, prospective
bidders can challenge specifications as “unduly restrictive of com-
petition.” See, e.g., Savantage Fin. Servs., Inc. v. United States, 150
Fed. Cl. 307, 316 (2020); Chas. H. Tompkins Co. v. United States,
43 Fed. Cl. 716, 723 (1999). We cannot say that when Congress
passed the Procurement Act, it meant to delegate authority to set
baseline health and safety qualifications for contractors—standards
that would apply regardless of the specific needs in a given project.
See West Virginia, 142 S. Ct. at 2607–08.
        Other statutes setting out procurement rules show that
when Congress wants to further a particular economic or social
policy among federal contractors through the procurement pro-
cess—beyond full and open competition—it enacts explicit legisla-
tion. For example, the Service Contract Act of 1965 directs con-
tractors for services to pay their employees the federal minimum
wage, and the Clean Air Act Amendments of 1970 prevent the gov-
ernment from contracting with any company that has criminally
violated air pollution standards. See 41 U.S.C. § 6704; 42 U.S.C.
§§ 7413(c), 7606. Congress has also passed legislation to respond to
significant supply-chain risks; the SECURE Technology Act of
USCA11 Case: 21-14269           Date Filed: 08/26/2022         Page: 21 of 66




21-14269                   Opinion of the Court                              21

2018, for instance, allows federal agencies to refuse to contract with
firms that fail to meet certain cybersecurity qualifications. See 41
U.S.C. § 4713. And for some procurement categories, Congress has
passed laws prohibiting contract performance in working condi-
tions that endanger employee “health” and “safety.” Id. § 6502(4)
(contracts for materials, supplies, articles, and equipment exceed-
ing $10,000); id. § 6703(3) (services contracts covered by the Service
Contract Act).
       Here, in contrast, no statutory provision contemplates the
power to implement an across-the-board vaccination mandate. 8 It
follows that the President likely exceeded his authority under the
Procurement Act when directing executive agencies to enforce
such a mandate.
                                      C.
       The federal government advocates for a broader interpreta-
tion of the President’s authority under the Procurement Act. The
President, it says, can “prescribe policies and directives that he con-
siders necessary to ensure an economical and efficient system for


8 Respectfully, the partial dissent’s conclusion that Congress likely envisioned
vaccination requirements because polio was a grave danger at the time that
the Procurement Act was passed, and vaccine technology was in its early
stages, seems incorrect. See Partial Dissent at 18–19. Indeed, these circum-
stances seem to point in the opposite direction—given public awareness of the
risks of disease and the health measures that may be taken in response, we
would expect Congress to include relevant language in the Procurement Act
if it wished to grant the authority to require vaccination.
USCA11 Case: 21-14269          Date Filed: 08/26/2022        Page: 22 of 66




22                        Opinion of the Court                    21-14269

procurement and contracting.” Under this approach, the argument
goes, the contractor vaccine mandate falls well within the Act’s ex-
pansive grant of authority because “ensuring that federal contrac-
tor performance is more efficient in turn enhances the economy
and efficiency of the overall federal procurement system.”
       It may well be that if the statute required only a perceived
connection to efficiency benefits, the mandate would stand up
nicely. After all, Covid-19 has caused absenteeism issues over the
last few years throughout the economy, and it is at least arguable
that increasing vaccination would cut lost workdays for contractors
in a way that would make the procurement process more efficient.
        The problem is that the statute does not offer the breadth of
authority that the federal government asserts. Its proposed reading
rests on an upside-down view of the statutory scheme—that Con-
gress has granted the President complete authority to control the
federal contracting process in a way he thinks is economical and
efficient, subject only to certain statutory limitations. The statute’s
language does not support this reading. 9
       Any text-based attempt to support the federal government’s
expansive interpretation requires reading the Act’s purpose provi-
sion as a grant of authority. As the government emphasizes, § 101


9 The federal government has disclaimed reliance on any authority beyond the
Procurement Act. In its opening brief, the government states that “the Exec-
utive Order is framed solely as an exercise of power given by the Procurement
Act.”
USCA11 Case: 21-14269        Date Filed: 08/26/2022     Page: 23 of 66




21-14269                Opinion of the Court                        23

of the Act states that the “purpose of this subtitle is to provide the
Federal Government with an economical and efficient system” for
activities relating to procurement. 40 U.S.C. § 101. That purpose
provision, the federal government argues, should be read together
with the grant of authority to the President in § 121(a) so that it
“authorizes the President to ‘prescribe policies and directives’ to
ensure ‘an economical and efficient system’ for federal contract-
ing.” (quoting 40 U.S.C. §§ 101, 121(a)).
       Not so. An executive order cannot rest merely on the “pol-
icy objectives of the Act.” Indep. Meat Packers Ass’n v. Butz, 526
F.2d 228, 235 (8th Cir. 1975). Statements of purpose are “in reality
as well as in name not part of the congressionally legislated or pri-
vately created set of rights and duties.” Antonin Scalia & Bryan A.
Garner, Reading Law: The Interpretation of Legal Texts 217 (2012).
More to the point, “an expansive purpose in the preamble cannot
add to the specific dispositions of the operative text.” Id. at 219.
Although purpose statements can “shed light on the meaning of
the operative provisions that follow,” they “cannot give words and
phrases of the dispositive text itself a meaning that they cannot
bear.” Id. at 218; see Sturgeon v. Frost, 139 S. Ct. 1066, 1086 (2019).
       The federal government’s purpose-based reading of the
President’s statutory authority defies these principles. It also con-
travenes the text of § 121(a). That provision does not give the Pres-
ident authority to “carry out” the purpose of the statute. It dele-
gates the power to “carry out this subtitle,” which contains a com-
pilation of contracting rules for the General Services
USCA11 Case: 21-14269       Date Filed: 08/26/2022     Page: 24 of 66




24                     Opinion of the Court                 21-14269

Administration and other executive agencies. 40 U.S.C. § 121(a)
(emphasis added). And according to its own terms, the purpose
statement is not an operative component of the subtitle—it offers
the “purpose” animating the operative provisions. Id. § 101. So
while it tells us that Congress crafted the Procurement Act to pro-
mote economy and efficiency in federal contracting, the purpose
statement does not authorize the President to supplement the stat-
ute with any administrative move that may advance that purpose.
The partial dissent erroneously equates the federal government’s
approach with the one taken in Gundy v. United States. 139 S. Ct.
2116, 2126–27 (2019). There, the plurality used the purpose state-
ment to clarify the limits on a broad statutory grant of authority.
Here, the government asks us to do the opposite—treat the pur-
pose statement itself as a source of authority so that we can ignore
the limitations within the operative text. See id.; Partial Dissent at
7.
       Looking for firmer footing than the statute’s text, the federal
government encourages us to rely on a line of cases out of the D.C.
Circuit, beginning with AFL-CIO v. Kahn, 618 F.2d 784 (D.C. Cir.
1979) (en banc). There, the en banc court analyzed whether the
Procurement Act authorized the President to issue an executive or-
der requiring that contractors comply with wage and price stand-
ards. Id. at 787, 792–93. The court said yes; it determined that the
Act granted the President “particularly direct and broad-ranging
authority over those larger administrative and management issues
that involve the Government as a whole.” Id. at 789. It added that
USCA11 Case: 21-14269            Date Filed: 08/26/2022          Page: 25 of 66




21-14269                   Opinion of the Court                                25

the President should use that power “to achieve a flexible manage-
ment system capable of making sophisticated judgments in pursuit
of economy and efficiency.” Id. An executive order based on this
statutory delegation, the court explained, “must accord with the
values of ‘economy’ and ‘efficiency.’” Id. at 792. And because there
was a “sufficiently close nexus between those criteria” and the pro-
curement program established by the executive order at issue, the
court said the program was authorized. Id.
        Though Kahn has since been read in some quarters as a blue-
print for near-limitless executive procurement authority, it need
not be. Indeed, that decision warns that the Procurement Act does
not give the President a “blank check” for him “to fill in at his will.”
Id. at 793. And it cautions that the President must still exercise the
procurement power “consistently with the structure and purposes
of the statute.” Id. What’s more, two concurrences separately em-
phasized how narrow the majority holding was. One explained
that the court’s opinion “does not allow the President to exercise
powers that reach beyond the Act’s express provisions,” while an-
other highlighted that “nothing in the court’s opinion intimates
any views on the validity of other Executive Orders.” Id. at 797
(Tamm, J., concurring); id. at 796–97 (Bazelon, J., concurring).
These opinions do not read as a mandate to accept Procurement
Act mandates. 10


10 The Fourth Circuit, for its part, has treated Kahn’s “nexus” test as a limiting
standard rather than an expansion, one that prohibits the connection between
USCA11 Case: 21-14269           Date Filed: 08/26/2022       Page: 26 of 66




26                        Opinion of the Court                     21-14269

       Even so, following Kahn, the D.C. Circuit has endorsed a
much more expansive interpretation, one that allows the President
to issue any procurement directive that has a close enough “nexus”
to economy and efficiency. See UAW-Lab. Emp. & Training Corp.
v. Chao, 325 F.3d 360, 366–67 (D.C. Cir. 2003). But treating econ-
omy and efficiency as the only content defining the President’s pro-
curement power works the same result as embedding the purpose
statement of § 101 into the operative delegation of § 121(a)—an un-
tenable approach.
       The D.C. Circuit, however, has done just that. For example,
in Chamber of Commerce v. Reich, that court stated that the Pres-
ident has “authority to pursue efficient and economic procure-
ment.” 74 F.3d 1322, 1333 (D.C. Cir. 1996) (quotation omitted).
Likewise, in American Federation of Government Employees,
AFL-CIO v. Carmen, the court wrote that the Act is “effectuated if
the executive action in question assists the Government in obtain-
ing an economical and efficient system” for “the utilization of avail-
able property.” 669 F.2d 815, 821 (D.C. Cir. 1981) (quotations and
brackets omitted). The “nexus” test is so “lenient,” in the D.C. Cir-
cuit’s own estimation, that an executive order can stand even if
there is “a rather obvious case that the order might in fact increase



“procurement costs” and the executive order’s “social objectives” from being
“too attenuated.” Liberty Mut. Ins. Co. v. Friedman, 639 F.2d 164, 170–72 (4th
Cir. 1981).
USCA11 Case: 21-14269       Date Filed: 08/26/2022     Page: 27 of 66




21-14269               Opinion of the Court                        27

procurement costs” rather than contributing to economy and effi-
ciency. Chao, 325 F.3d at 366–67.
         We disagree with this purpose-based approach, detached as
it is from the Act’s remaining text and structure. The purpose the
Act serves is, if anything, a secondary restriction on the President’s
authority rather than an expansion. After all, purpose provisions
“can suggest only which permissible meanings of the enactment
should be preferred” when the text is otherwise ambiguous. Scalia
& Garner, Reading Law at 219; see District of Columbia v. Heller,
554 U.S. 570, 577–78 (2008). And again, any policy the President
issues using his procurement power must “carry out” and be “con-
sistent with” the operative provisions of the Act. 40 U.S.C. § 121(a).
That means that the agencies and officials the President directs
must themselves have authority under the Act to carry out those
instructions.
       The federal government also urges us to adopt the nexus ap-
proach as a reaction to past executive orders issued under the Pro-
curement Act. We meet this argument with skepticism because
we cannot use past practices to stretch the statute’s text. While the
Executive’s “early, longstanding, and consistent interpretation of a
statute” can be “powerful evidence of its original public meaning”
and thus help resolve ambiguities, it cannot make ambiguous text
clear, or supply meaning that the text cannot withstand. Kisor v.
Wilkie, 139 S. Ct. 2400, 2426 (2019) (Gorsuch, J., concurring in the
judgment) (emphasis omitted); see Callahan v. U.S. Dep’t of Health
& Hum. Servs., 939 F.3d 1251, 1263 n.11 (11th Cir. 2019). Relying
USCA11 Case: 21-14269             Date Filed: 08/26/2022          Page: 28 of 66




28                          Opinion of the Court                        21-14269

on the assertion of past practices would put us on the wrong side
of that line.
       No doubt, Kahn relied on historical examples. It empha-
sized what it called “the most prominent use” of the President’s
Procurement Act authority, “a series of anti-discrimination require-
ments for Government contractors.” Kahn, 618 F.2d at 790. But
what Kahn treated as a robust backdrop was nearly a blank slate for
the question it faced then and we face now—whether the Procure-
ment Act itself delegates the President the authority to issue a chal-
lenged executive order. Indeed, in Chrysler the Supreme Court
specifically criticized two circuit cases the Kahn decision later cited
to support its position that the Procurement Act was the only “stat-
utory support” for the antidiscrimination orders. Id. at 790–91; see
Chrysler, 441 U.S. at 304 n.34. Kahn did not cite Chrysler, let alone
acknowledge how it limited the force of the reasoning in those cir-
cuit decisions, which the Supreme Court had rejected as dicta that
was “made without any analysis of the nexus” between the statute
and the executive orders. Chrysler, 441 U.S. at 304 n.34. 11


11 Kahn cited cases from the Third and Fifth Circuits for approving the Pro-
curement Act as the statutory support for the orders. See 618 F.2d at 791–92
(citing Farmer v. Philadelphia Elec. Co., 329 F.2d 3, 8 (3d Cir. 1964), Contrac-
tors Ass’n of E. Pennsylvania v. Sec’y of Lab., 442 F.2d 159, 170 (3d Cir. 1971),
and Farkas v. Texas Instrument Inc., 375 F.2d 629, 632 n.1 (5th Cir. 1967)).
Because, as it acknowledges, the former Fifth Circuit’s decision is dicta, the
partial dissent is incorrect to suggest that it is binding precedent, and further
errs by saying that it adopted a test that is similar to Kahn’s. See Partial Dissent
at 4–5 & n.1. Especially in light of these conflicts, no “judicial consensus”
USCA11 Case: 21-14269           Date Filed: 08/26/2022         Page: 29 of 66




21-14269                   Opinion of the Court                              29

        What’s more, the antidiscrimination orders have long been
justified based on intermingled sources of authority, both constitu-
tional and statutory, and whether the Procurement Act alone could
sustain them has long been contested. 12 See id. at 304–06 & n.34;
see also Kahn, 618 F.2d at 809–10 (MacKinnon, J., dissenting); Rob-
ert S. Pasley, The Nondiscrimination Clause in Government Con-
tracts, 43 Va. L. Rev. 837, 849 (1957) (stating that, despite the au-
thor’s support for such clauses, there is “no direct relation be-
tween” a nondiscrimination clause and “efficient performance of
the basic contract obligations”). This conflicted history does little
to support the federal government’s assertion of authority now.


existed when Title 40 was recodified, let alone one “so broad and unques-
tioned that we must presume Congress knew of and endorsed it.” Jama v.
Immigr. & Customs Enf’t, 543 U.S. 335, 349 (2005).
12 After Chrysler, our predecessor court upheld the President’s authority to
issue antidiscrimination orders as at least impliedly authorized by a combina-
tion of statutes—the Procurement Act, the Civil Rights Act of 1964, and the
Equal Employment Opportunity Act of 1972—but never held that those or-
ders were expressly authorized by the Procurement Act alone. United States
v. Mississippi Power & Light Co., 638 F.2d 899, 904–06 & n.12 (5th Cir. Unit
A Mar. 1981) (affirming the court’s previous analysis in United States v. New
Orleans Pub. Serv., Inc., 553 F.2d 459, 465–68 & n.8 (5th Cir. 1977), vacated
and remanded on other grounds, 436 U.S. 942 (1978)); see also Eatmon v. Bris-
tol Steel & Iron Works, Inc., 769 F.2d 1503, 1516 (11th Cir. 1985) (stating that
an executive order requiring government contractors to include an “equal op-
portunity clause” in their contracts has been found authorized by both the
grant of authority to the President in the Procurement Act and Title VII).
Here, the federal government relies on the Procurement Act as the sole source
of authority for the contractor vaccine mandate.
USCA11 Case: 21-14269          Date Filed: 08/26/2022   Page: 30 of 66




30                      Opinion of the Court                 21-14269

       Finally, the federal government urges us to rely on more re-
cent executive orders that Presidents have issued in the interest of
economy and efficiency in the procurement system. Only one ex-
ample it offers is even remotely in the realm of public health: a di-
rective by President Obama requiring federal contractors to pro-
vide paid sick leave to employees. See Exec. Order No. 13706, 80
Fed. Reg. 54,697 (Sept. 7, 2015). We do not weigh in on its validity
here, and no other circuit court has done so either. For our pur-
poses, that single order falls far short of establishing the kind of
“longstanding practice” that might support interpreting the Pro-
curement Act to contemplate a vaccination power—if the text
could bear that reading. See Biden v. Missouri, 142 S. Ct. 647,
652–53 (2022).
                           *        *     *
       In short, the President’s authority to issue Executive Order
14042, and executive agencies’ authority to implement it, depend
on whether Congress delegated the power to require widespread
vaccination through the Procurement Act. All signs suggest that
Congress has retained this power rather than passing it on. Agen-
cies’ bare authority to set contract specifications and terms is not
enough to show that when Congress passed the Procurement Act
it contemplated the general power to mandate vaccination. The
plaintiffs thus are likely to succeed on their claim that the President
exceeded his authority by issuing the contractor vaccine mandate,
and have satisfied “the most important preliminary-injunction
USCA11 Case: 21-14269       Date Filed: 08/26/2022    Page: 31 of 66




21-14269               Opinion of the Court                       31

criterion.” Speech First, Inc. v. Cartwright, 32 F.4th 1110, 1127–28
(11th Cir. 2022).
                                IV.
        The plaintiffs have also met the remaining requirements for
a preliminary injunction. That is, they have shown that they would
suffer irreparable harm without the injunction, and that the harm
they would experience outweighs the harm the injunction would
cause the federal government and the public.
        This Circuit has recognized that unrecoverable monetary
loss is an irreparable harm. Odebrecht Constr., Inc. v. Sec’y, Flor-
ida Dep’t of Transp., 715 F.3d 1268, 1289 (11th Cir. 2013). That
includes situations where there is “no adequate remedy at law to
recover damages for the harm suffered.” Transcon. Gas Pipe Line
Co. v. 6.04 Acres, More or Less, Over Parcel(s) of Land of Approx-
imately 1.21 Acres, More or Less, Situated in Land Lot 1049, 910
F.3d 1130, 1165 (11th Cir. 2018). Here, the district court identified
several obvious costs of complying with the contractor vaccine
mandate—including lost employees, as well as the “time and ef-
fort” needed to identify employees covered by the mandate and
implement technology to track their vaccination. The court deter-
mined that these costs were unrecoverable—and therefore irrepa-
rable. Such outlays, the district court found, “could imperil the fi-
nancial viability” of many trade association members, and would
require all of the plaintiffs to “make decisions which would signifi-
cantly alter their ability to perform federal contract work” that is
“critical to their operations.”
USCA11 Case: 21-14269             Date Filed: 08/26/2022         Page: 32 of 66




32                          Opinion of the Court                        21-14269

       The federal government does not push back on the existence
of those costs. Nor has it identified a way for the plaintiffs to re-
coup them. 13 Instead, it tries to rely on an unpublished decision
from this Circuit, which it says establishes that “[o]rdinary compli-
ance costs are typically insufficient to render harm irreparable.”
See LabMD, Inc. v. FTC, 678 F. App’x 816, 821 (11th Cir. 2016) (un-
published). We find it odd that the federal government would rely
so heavily on a non-binding opinion, particularly one that, when
read in whole, undermines the government’s position by repeating
the rule that unrecoverable costs of compliance constitute irrepa-
rable harm. See id. at 822.
        And contrary to the federal government’s assertion in its re-
ply brief, our decision in Florida v. Department of Health and Hu-
man Services does not foreclose the plaintiffs’ argument that the
harms they face are irreparable. To start, in that case Florida
claimed intrusion on its sovereign authority; a deprivation of med-
ical staff that would lead to a healthcare-staffing shortage in the
State; and harm as “parens patriae for the many Floridians who



13 As the federal government acknowledges, the Contract Disputes Act only
makes monetary relief available for disputes involving existing contracts. See
41 U.S.C. §§ 7102(a), 7103(a). The federal government argued below that
monetary relief is available under the Tucker Act, but has not made that argu-
ment on appeal. In any event, the Tucker Act does not allow recovery for
costs “incurred in anticipation of contract award,” because the contractor “as-
sumes the risk that it will not be awarded the contract.” Coflexip & Servs.,
Inc. v. United States, 961 F.2d 951, 953 (Fed. Cir. 1992); see 28 U.S.C. § 1491(b).
USCA11 Case: 21-14269             Date Filed: 08/26/2022         Page: 33 of 66




21-14269                    Opinion of the Court                                33

work in healthcare and do not wish to receive a vaccine.” Florida
v. Dep’t of Health & Hum. Servs., 19 F.4th 1271, 1291–92 (11th Cir.
2021) (quotation omitted). The States here rely on none of the sov-
ereign injuries we rejected there. See id. at 1291–93. And the ma-
jority opinion contained not one word about compliance costs,
which were a key component of the district court’s conclusion in
this case.
      The only real attention the Florida opinion gave to injuries
remotely like the ones asserted here was its criticism of Florida’s
evidence relating to quality-of-care reductions due to staffing short-
ages as “speculative” and “conclusory.” Id. at 1292 (quotations
omitted). We affirmed the district court’s conclusion that the ex-
pected worker loss was unfounded because none of the supporting
evidence indicated “with any degree of certainty whatsoever” that
employees would resign. Id. That was a record-based conclu-
sion—not a categorical rule that employee losses or staff shortages
could never constitute irreparable harm. Here, the record sup-
ported a different conclusion.14 The district court did not abuse its




14  The Florida panel also obliquely addressed economic injury in a footnote:
“we are not persuaded that Florida has carried its burden of showing that, ab-
sent an injunction, it will suffer an economic injury that could not be redressed
if the interim rule turns out to be invalid.” 19 F.4th at 1292 n.6. This is, again,
a record-based conclusion, and not one that gives us any sense of what kinds
of costs Florida asserted or why those costs may have been remediable in that
context.
USCA11 Case: 21-14269        Date Filed: 08/26/2022      Page: 34 of 66




34                      Opinion of the Court                  21-14269

discretion when it concluded that the plaintiffs’ costs satisfy the ir-
reparable harm requirement.
       Likewise, no abuse of discretion occurred when the district
court balanced the plaintiffs’ harm from the mandate against the
federal government’s and the public’s interests in its enforcement.
Both sides have articulated powerful interests. “It is indisputable
that the public has a strong interest in combating the spread” of
Covid-19. Alabama Ass’n of Realtors, 141 S. Ct. at 2490. That in-
terest extends to federal contractor employees, especially consider-
ing that at least some costs of any employee’s sickness during the
performance of a contract may be passed on to contracting agen-
cies. “But our system does not permit agencies to act unlawfully
even in pursuit of desirable ends.” Id. During times of crisis and
calm alike, executive officials cannot take action founded on faulty
claims of congressional authorization. And until a final decision is
reached on the merits of the challengers’ claims, many other tools
for stemming the virus and reducing procurement costs remain at
the federal government’s disposal. Granting the plaintiffs a prelim-
inary injunction was within the district court’s discretion.
                                  V.
       After deciding that a preliminary injunction was appropri-
ate, the district court enjoined the enforcement of the contractor
vaccine mandate—against any contractor, anywhere in the United
States, plaintiff or not. We are both weary and wary of this drastic
form of relief. In their universal reach to plaintiffs and nonplaintiffs
alike, nationwide injunctions push against the boundaries of
USCA11 Case: 21-14269        Date Filed: 08/26/2022      Page: 35 of 66




21-14269                Opinion of the Court                         35

judicial power, and very often impede the proper functioning of
our federal court system.
        The constitutional backbone of the federal judiciary is our
role in deciding cases and controversies. U.S. Const. art. III, § 2, cl.
1; see also Gill v. Whitford, 138 S. Ct. 1916, 1933 (2018) (“constitu-
tionally prescribed role” of the federal judiciary is “to vindicate the
individual rights of the people appearing before it”). In practice,
fidelity to that role often limits the relief we can offer—while “fed-
eral courts possess broad discretion to fashion an equitable rem-
edy,” that discretion is bounded by both historical practice and tra-
ditional remedial principles. Black Warrior Riverkeeper, Inc. v.
U.S. Army Corps of Eng’rs, 781 F.3d 1271, 1290 (11th Cir. 2015);
see Grupo Mexicano de Desarrollo, S.A. v. All. Bond Fund, Inc.,
527 U.S. 308, 318–19 (1999).
       What is the traditional scope of injunctive relief? The “ex-
tent necessary to protect the interests of the parties.” Keener v.
Convergys Corp., 342 F.3d 1264, 1269 (11th Cir. 2003). The Su-
preme Court has cautioned that remedies should be “limited to the
inadequacy that produced the injury in fact that the plaintiff has
established,” and “no more burdensome to the defendant than nec-
essary to provide complete relief to the plaintiffs.” Gill, 138 S. Ct.
at 1931 (quotation omitted); Califano v. Yamasaki, 442 U.S. 682,
702 (1979). Indeed, because the judicial power serves “to redress
or otherwise to protect against injury to the complaining party,”
any remedial benefit extended to others is typically collateral.
Warth v. Seldin, 422 U.S. 490, 499 (1975). It is the political
USCA11 Case: 21-14269        Date Filed: 08/26/2022      Page: 36 of 66




36                      Opinion of the Court                  21-14269

branches—not the courts—that are broadly tasked with managing
government policies in the absence of any actual or imminent in-
jury. See Lewis v. Casey, 518 U.S. 343, 349–50 (1996).
        Consistent with these principles, we have said that a nation-
wide injunction may be issued “in appropriate circumstances.”
Florida, 19 F.4th at 1281 (quotation omitted). But “those appropri-
ate circumstances are rare.” Id. at 1282. When considering re-
quests to enjoin national rules and policies, courts must wrestle
with whether it is possible to provide “complete relief to the plain-
tiffs with an injunction limited in scope” to the plaintiffs alone, or
whether it is necessary to extend relief to nonparties as well. Id.
       In some cases, that task is difficult. The district court may
have “trouble fashioning a remedy” that is “certain to include all
the plaintiffs” and to provide adequate relief. Id. A nationwide in-
junction might appear to be a helpful salve for that concern; by
casting a wide net, the district court can be confident that its injunc-
tion captures the right parties and fully protects them from harm.
But that ease comes with a cost—it gives a single district court an
outsized role in the federal system.
       By design, the federal court system allows courts to reach
multiple answers to the same legal question, but nationwide in-
junctions frustrate that end. There are 94 federal district courts
around the country and 12 regional circuit courts of appeals. The
decision of any one of those courts typically has little effect on the
other courts of its type: one circuit’s decisions are not binding on
the others, and a district court’s decisions do not bind other district
USCA11 Case: 21-14269       Date Filed: 08/26/2022     Page: 37 of 66




21-14269               Opinion of the Court                        37

courts, other judges on the same court, or even the same judge in
another case. See Camreta v. Greene, 563 U.S. 692, 709 n.7 (2011);
Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en
banc); Fox v. Acadia State Bank, 937 F.2d 1566, 1570 (11th Cir.
1991). Conflicts are inevitable, and even helpful. Differing opin-
ions aid “the development of important questions of law” and sup-
ply the Supreme Court with “the benefit it receives from permit-
ting several courts of appeals to explore a difficult question” before
it grants certiorari. United States v. Mendoza, 464 U.S. 154, 160
(1984); see also Califano, 442 U.S. at 702.
        This divergence of decisions is expected—encouraged—in
cases challenging federal government action, because the federal
government is often a repeat player in lawsuits that involve signif-
icant legal questions. For instance, special collateral estoppel rules
allow the federal government to relitigate an issue adjudicated
against it in another lawsuit involving a different party. See Men-
doza, 464 U.S. at 160–62. And under the doctrine of intercircuit
nonacquiescence, an executive agency is “free to refuse acquies-
cence” and can advance its position before other circuits even after
one circuit has disagreed. Indep. Petrol. Ass’n of Am. v. Babbitt, 92
F.3d 1248, 1260 n.3 (D.C. Cir. 1996).
        Of course, when Congress desires to deviate from this sys-
tem of diffuse review, it has the tools to do so. Congress has taken
an active role in streamlining certain lawsuits against federal agen-
cies, for instance. Ordinarily parties challenge agency action by su-
ing in federal district courts. See Nat’l Ass’n of Mfrs. v. Dep’t of
USCA11 Case: 21-14269        Date Filed: 08/26/2022     Page: 38 of 66




38                      Opinion of the Court                 21-14269

Def., 138 S. Ct. 617, 624 (2018). But for some categories of agency
action, parties file petitions for review in regional circuit courts.
See, e.g., 28 U.S.C. §§ 2342, 2349; 33 U.S.C. § 1369(b)(1); 29 U.S.C.
§ 660(a)–(b); 49 U.S.C. § 46110(a). Petitions filed across multiple
circuits are then consolidated in a single circuit. See 28 U.S.C.
§ 2112(a). If that circuit court invalidates or upholds an agency de-
cision, the ruling is binding nationwide. See, e.g., Gorss Motels,
Inc. v. FCC, 20 F.4th 87, 97 (2d Cir. 2021). One recent high-profile
example of such centralized review was the multi-circuit lottery
that resulted in OSHA vaccine mandate cases being consolidated
for review in the Sixth Circuit. See Nat’l Fed’n of Indep. Bus., 142
S. Ct. at 664.
       Other times Congress designates one circuit court as the ex-
clusive forum. Some agency actions are reviewed only in the D.C.
Circuit, resulting in “only one body of precedent” rather than “a
patchwork of potentially conflicting cases in multiple circuits.”
Eric M. Fraser et al., The Jurisdiction of the D.C. Circuit, 23 Cornell
J.L. & Pub. Pol’y 131, 145 (2013). Similarly, Congress has funneled
appeals of cases involving patents and Tucker Act claims to the
Court of Appeals for the Federal Circuit, giving that court’s deci-
sions binding effect on lower courts throughout the United States.
See 28 U.S.C. §§ 1295(a), 1491(a)(1). The motivating concern be-
hind Congress’s creation of the Federal Circuit was the “special
need for nationwide uniformity” in those particular areas of the
law. United States v. Hohri, 482 U.S. 64, 71 (1987) (quotation omit-
ted).
USCA11 Case: 21-14269            Date Filed: 08/26/2022         Page: 39 of 66




21-14269                   Opinion of the Court                               39

        In the context of multidistrict litigation, civil cases involving
common questions of fact may be transferred to a single district
court. 28 U.S.C. § 1407(a). That court coordinates pretrial pro-
ceedings “for the convenience of parties and witnesses” and “the
just and efficient conduct of such actions.” Id. But once pretrial
issues are resolved, remaining actions are remanded to the original
districts. See id. Given Congress’s power to shape the federal court
system and its practice of delineating alternate avenues for litiga-
tion, federal courts should hesitate before deviating from the de-
fault system on our own terms.
        By cutting off parallel lawsuits, nationwide injunctions frus-
trate foundational principles of the federal court system. They en-
courage gamesmanship, motivating plaintiffs to seek out the
friendliest forum and rush to litigate important legal questions in a
preliminary posture. They disturb comity by hindering other
courts from evaluating legal issues for themselves. 15 And they


15 This problem has played out in the wake of the nationwide injunction that
the district court entered here; several other district courts across the country
have dismissed, stayed, or otherwise declined to address lawsuits filed in their
own jurisdictions that challenge the contractor vaccine mandate. See, e.g., de
Cristo Cano v. Biden, No. 22-CV-193, 2022 WL 1004558, at *1–2 (S.D. Cal.
Apr. 4, 2022); Feds for Med. Freedom v. Biden, No. 21-cv-356, 2022 WL
188329, at *1 (S.D. Tex. Jan. 21, 2022); Conner v. Biden, No. 21-CV-074, 2021
WL 6773174, at *8 (N.D. Tex. Dec. 28, 2021). And given the injunction, any
court’s finding that the mandate is likely to be lawful has no impact. See Do-
novan v. Vance, 576 F. Supp. 3d 816, 825 (E.D. Wash. 2021).
USCA11 Case: 21-14269       Date Filed: 08/26/2022     Page: 40 of 66




40                     Opinion of the Court                 21-14269

escalate pressure on the Supreme Court docket by limiting perco-
lation and raising the stakes of individual lower-court decisions.
       We are not the first to catalog these problems—many have
already done so in response to the growing trend of nationwide
injunctions against federal action. See, e.g., Dep’t of Homeland
Sec. v. New York, 140 S. Ct. 599, 600–01 (2020) (Gorsuch, J., con-
curring in the grant of stay); Trump, 138 S. Ct. at 2424–29 (Thomas,
J., concurring); Arizona v. Biden, 40 F.4th 375, 395–98 (6th Cir.
2022) (Sutton, C.J., concurring); City of Chicago v. Barr, 961 F.3d
882, 936–38 (7th Cir. 2020) (Manion, J., concurring in the judg-
ment); CASA de Maryland, Inc. v. Trump, 971 F.3d 220, 256–62
(4th Cir. 2020) (Wilkinson, J.), vacated for reh’g en banc, 981 F.3d
311 (4th Cir. 2020) (dismissed Mar. 11, 2021); California v. Azar, 911
F.3d 558, 583–84 (9th Cir. 2018) (Wallace, J.); see also Ronald A.
Cass, Nationwide Injunctions’ Governance Problems: Forum
Shopping, Politicizing Courts, and Eroding Constitutional Struc-
ture, 27 Geo. Mason L. Rev. 29, 42–62 (2019); Samuel L. Bray, Mul-
tiple Chancellors: Reforming the National Injunction, 131 Harv. L.
Rev. 417, 457–65 (2017). Concerns that nationwide injunctive relief
is both increasing in frequency and incompatible with the proper
judicial role are widespread.
       These concerns cannot be lightly set aside, as tempting as
that may be after several decades of tacit acquiescence in universal,
nationwide remedies. When considering a request to enjoin a na-
tional rule or policy—especially on a preliminary basis—a district
court should thoroughly analyze the extent of relief necessary to
USCA11 Case: 21-14269        Date Filed: 08/26/2022     Page: 41 of 66




21-14269                Opinion of the Court                        41

protect the plaintiffs from harm, taking care that the remedy issued
is not “more burdensome to the defendant than necessary to pro-
vide complete relief to the plaintiffs.” Califano, 442 U.S. at 702.
       To be sure, sometimes an injunctive order that relieves the
plaintiff of an injury will affect nonparties. One example from a
different context is instructive: providing relief to a voter-plaintiff
injured by racial gerrymandering requires revising the boundaries
of the legislative district, which necessarily impacts other voters.
See Gill, 138 S. Ct. at 1930–31. But as this example shows, the na-
ture of the remedy is dependent on the nature of the defendant’s
action—indiscriminate relief should not be issued by default. See
Lewis, 518 U.S. at 357.
        Courts have, over time, suggested a range of factors that
may counsel in favor of a nationwide injunction. See, e.g., Florida,
19 F.4th at 1281–83. But these have not been treated as a checklist.
And the analysis typically circles back to the core question: whether
a nationwide injunction is necessary to offer full relief to the plain-
tiffs. The number and geographic dispersion of the plaintiffs is a
prime example; we have rejected reliance on that factor when the
facts raised “no concerns that a non-nationwide preliminary injunc-
tion wouldn’t provide the plaintiffs with complete relief.” Id. at
1282. After all, “the scope of injunctive relief is dictated by the ex-
tent of the violation established, not by the geographical extent of
the plaintiff class.” Califano, 442 U.S. at 702. And an injunction
that bars action against the plaintiffs obligates a defendant to re-
spect that injunction, no matter where in the country the plaintiffs
USCA11 Case: 21-14269          Date Filed: 08/26/2022        Page: 42 of 66




42                        Opinion of the Court                    21-14269

are located or how many plaintiffs there are. See Steele v. Bulova
Watch Co., 344 U.S. 280, 289 (1952).
       Reviewing courts should also be skeptical of nationwide in-
junctions premised on the need to protect nonparties. Several pro-
cedural devices allow nonparties with similar interests to seek the
protection of injunctive relief—class certification under Rule 23,
joinder and intervention in an existing lawsuit, or even filing a new
lawsuit of their own. See Florida, 19 F.4th at 1282. A district court
cannot circumvent these mechanisms in the name of providing in-
junctive relief only for nonparties’ benefit. And, in cases challeng-
ing federal administrative actions, similarly situated parties may
well have extremely dissimilar views on whether they are helped
or harmed by a federal policy.
       Nor should a district court enter a nationwide injunction to
serve the general interest of national uniformity. As we have de-
scribed, nonuniformity is a deliberate feature of our federal court
system, and Congress—not one of the 94 federal district courts or
12 regional circuit courts—is best positioned to choose when to de-
part from that norm.16 And when a “regulatory challenge involves
important and difficult questions of law, it is especially vital that
various courts be allowed to weigh in so that the issues can perco-
late among the courts.” Id. at 1283.


16 On appeal the plaintiffs have abandoned any argument relating to the po-
tential availability of vacatur of an agency action as an ultimate remedy. We
therefore do not consider that issue here.
USCA11 Case: 21-14269       Date Filed: 08/26/2022     Page: 43 of 66




21-14269               Opinion of the Court                        43

        Here, the district court relied on improper considerations to
justify its nationwide injunction. It emphasized that members of
Associated Builders and Contractors are located “all over the coun-
try,” and that, in recent years, they were collectively awarded most
federal construction contracts. Stretching logic, the court reasoned
that if it “were to enjoin the enforcement of the mandate only in
the Southern District of Georgia or only in Georgia, Alabama,
Idaho, Kansas, South Carolina, Utah and West Virginia,” then
“members would not have injunctive relief as to covered contracts
in other states.” But injunctive relief operates on specific parties,
not geographic territories, and identifying the plaintiff States and
trade association members is possible.
        The district court’s other reason for a nationwide remedy
was that narrower relief “would prove unwieldy and would only
cause more confusion.” This statement is ambiguous: it may re-
flect either the lack of uniformity that would result from a well-tai-
lored injunction, or the difficulty of structuring an injunction that
allows enforcement against nonparties while still providing relief
to the plaintiffs. The former is an inappropriate consideration, and
the latter is unsupported by the district court’s analysis or the rec-
ord.
        Some aspects of the injunctive order are overbroad. In the
context of new and existing contracts, extending the injunction to
nonparties is unnecessary to provide complete relief to the plain-
tiffs; a contract term may be enforceable in one agreement but
dormant in another. We therefore vacate the district court’s
USCA11 Case: 21-14269        Date Filed: 08/26/2022      Page: 44 of 66




44                      Opinion of the Court                  21-14269

injunction to the extent that it bars enforcement of the mandate
against nonparty contractors through new and existing contracts.
The injunction permissibly blocks federal agencies from enforcing
the mandate in contracts with any plaintiff State or member of As-
sociated Builders and Contractors. As a result, plaintiffs need not
comply with the vaccination requirement in their capacity as con-
tractors, and they are not responsible for including that require-
ment in lower-tier subcontracts.
        In the solicitation context, the lines to draw are not so
clear-cut. Unlike procurement contracts, solicitations are generally
issued by the federal government to many bidders, who are then
expected to comply with the solicitation’s terms to remain eligible
for the contract award. Enjoining the mandate in solicitations
where no plaintiff participates as a bidder is unnecessary to provide
relief to the plaintiffs, and the injunction should not extend that far.
But the federal government agreed at oral argument that plaintiffs
would be disadvantaged in the solicitation process if the federal
government could consider whether a bidder is subject to the man-
date. As the federal government proposed, we leave the injunction
in place to the extent that it bars federal agencies from considering
the enforceability of the mandate when deciding who should re-
ceive a contract, if any plaintiff belongs to the pool of bidders. An
injunction of that scope, the federal government concedes, is “nec-
essary to give the plaintiffs complete relief.”
      This case shows both the difficulty and the importance of
considering whether the courts can offer complete relief to the
USCA11 Case: 21-14269       Date Filed: 08/26/2022    Page: 45 of 66




21-14269               Opinion of the Court                       45

plaintiffs in federal regulatory challenges without issuing a nation-
wide injunction. Here, we can. So we must.
                            *      *      *
        The district court appropriately determined that the plain-
tiffs are entitled to a preliminary injunction against the enforce-
ment of the contractor vaccine mandate. But the scope of that in-
junction—extending nationwide and without distinction to plain-
tiffs and nonparties alike—was overbroad. We AFFIRM the district
court’s order to the extent that it enjoins federal agencies from en-
forcing the mandate against the plaintiffs—the seven plaintiff States
and their agencies and members of Associated Builders and Con-
tractors—and to the extent that it bars the federal government
from considering a bidder’s compliance with the mandate when
deciding whether to grant a contract to a plaintiff or to a nonparty
bidder. We otherwise VACATE the preliminary injunction. As a
result, the federal government is no longer enjoined from enforc-
ing the mandate in new and existing procurement contracts be-
tween the federal government and nonparties, or in the selection
process following solicitations in which no plaintiff participates as
a bidder.
USCA11 Case: 21-14269        Date Filed: 08/26/2022     Page: 46 of 66




21-14269        EDMONDSON, J., concurring in result                  1

EDMONDSON, Circuit Judge, concurring with Judge Grant in the re-
sult:
       I concur in the result Judge Grant reaches for this interlocu-
tory appeal.
        After looking at the briefs, precedents, and other authorities,
I easily believe that plaintiffs have a reasonable chance to succeed
on the merits in the case underlying this interlocutory appeal. I
agree that the district court did not abuse its discretion in granting
a preliminary injunction. I also agree that a nationwide injunction
(one granting supposed “relief” to absent persons who had asked
for no such “relief” and might not want it) was an abuse of discre-
tion; the preliminary injunction in this case must be limited to pro-
tecting the parties in this case. Furthermore, I agree that plaintiffs
must not be disadvantaged by the federal government on account
of the injunction that protects these parties.
USCA11 Case: 21-14269       Date Filed: 08/26/2022     Page: 47 of 66




21-14269 ANDERSON, J., concurring in part & dissenting in part      1

ANDERSON, Circuit Judge, concurring in part & dissenting in part:
        I agree that the scope of the injunction should be narrowed,
and I join Part V of Judge Grant’s opinion (hereinafter “the lead
opinion”). However, I disagree that Appellees have shown a sub-
stantial likelihood of success on the merits. I do not think Appellees
have demonstrated that the President lacks authority to require
agencies to insert a clause into their future contracts and solicita-
tions that require those federal contractors and their subcontrac-
tors to require COVID-19 vaccinations for their employees who ei-
ther work on federal contracts or work in the same location as em-
ployees who work on federal contracts. The Federal Property and
Administrative Services Act of 1949 (“the Procurement Act”), 40
U.S.C. § 101 et seq., gives the President authority to “prescribe pol-
icies and directives” to ensure “an economical and efficient system
for” procurement and contracting. 40 U.S.C. §§ 101, 121. This lan-
guage, in my view, clearly authorizes the President’s action here.
Accordingly, to this extent, I respectfully dissent.


      Section 121 of the Procurement Act provides:
      The President may prescribe policies and directives
      that the President considers necessary to carry out
      this subtitle. The policies must be consistent with this
      subtitle.

40 U.S.C. § 121.
      In pertinent part, 40 U.S.C. § 101 provides:
USCA11 Case: 21-14269       Date Filed: 08/26/2022     Page: 48 of 66




2 ANDERSON, J., concurring in part & dissenting in part 21-14269

      The purpose of this subtitle is to provide the Federal
      Government with an economical and efficient system
      for the following activities:

      (1) Procuring and supplying property and nonper-
      sonal services, and performing related functions in-
      cluding contracting, inspection, storage, issue, setting
      specifications, identification and classification, trans-
      portation and traffic management, establishment of
      pools or systems for transportation of Government
      personnel and property by motor vehicle within spe-
      cific areas, management of public utility services, re-
      pairing and converting, establishment of inventory
      levels, establishment of forms and procedures, and
      representation before federal and state regulatory
      bodies.

“It is a fundamental canon of statutory construction that the words
of a statute must be read in their context and with a view to their
place in the overall statutory scheme.” Gundy v. United States, 139
S. Ct. 2116, 2126 (2019) (plurality opinion) (quoting Nat’l Ass’n of
Home Builders v. Defs. of Wildlife, 551 U.S. 644, 666, 127 S. Ct.
2518, 2534 (2007)). In addition to context and structure, courts “of-
ten look[] to ‘history [and] purpose’ to divine the meaning of lan-
guage.” Id. (alternations in original) (quoting Maracich v. Spears,
570 U.S. 48, 76, 133 S. Ct. 2191, 2209 (2013)).
       Here, § 121 provides clear authority for the President to
“prescribe policies and directives that the President considers nec-
essary to carry out” the Procurement Act. 40 U.S.C. § 121. And
USCA11 Case: 21-14269       Date Filed: 08/26/2022    Page: 49 of 66




21-14269 ANDERSON, J., concurring in part & dissenting in part     3

§ 101, the purpose of the Procurement Act, clarifies the President’s
authority to prescribe those policies and directives, allowing the
President to prescribe policies and directives that “provide the Fed-
eral Government with an economical and efficient system for” pro-
curement. 40 U.S.C. § 101. The statute, moreover, specifically
contemplates numerous functions—including “contracting” —for
“[p]rocuring and supplying property and nonpersonal services.” Id.
The Procurement Act, then, clearly authorizes the President to pre-
scribe such policies and directives that carry out the purpose of the
statute to ensure an “economical and efficient system for” procure-
ment. 40 U.S.C. § 101.
       That is what the President did here. The President issued an
Executive Order (“EO”) requiring agencies to insert clauses into
their future contracts and solicitations that, in turn, required that
contractors and subcontractors assure that their employees who
work on federal contracts or work in a workplace with those who
do are vaccinated against COVID-19. Exec. Order No. 14,042, 86
Fed. Reg. 50,985 (Sept. 9, 2021). To ensure that such a policy would
provide for an “economical and efficient system for” procurement,
40 U.S.C. § 101, the EO was not effective until the Director of the
Office of Management and Budget (“OMB”) made findings that the
EO would enhance the economy and efficiency of the contracting
system, 86 Fed. Reg. at 50,985–86. The Director of OMB then
made the appropriate findings. The President’s EO, thus, fits com-
fortably within the Procurement Act’s grant of power.
USCA11 Case: 21-14269        Date Filed: 08/26/2022      Page: 50 of 66




4 ANDERSON, J., concurring in part & dissenting in part 21-14269

        This understanding of the Procurement Act is in accord with
the many court decisions upholding Presidential Executive Orders
issued pursuant to § 121. In 1979, the D.C. Circuit upheld an exer-
cise of the President’s power under the Procurement Act. See Am.
Fed’n of Labor & Congress of Indus. Orgs v. Kahn, 618 F.2d 784,
785 (D.C. Cir. 1979). In Kahn, the D.C. Circuit, interpreting an ear-
lier but substantively identical version of the statute, held that § 121
“grants the President particularly direct and broad-ranging author-
ity over those larger administrative and management issues that
involve the Government as a whole” and that the authority
“should be used in order to achieve a flexible management system
capable of making sophisticated judgements in pursuit of economy
and efficiency.” Id. at 789. Despite that broad holding, the court
emphasized that “our decision today does not write a blank check
for the President to fill in at his will.” Id. at 793. To ensure that the
decision was not a blank check, the D.C. Circuit required “a suffi-
ciently close nexus between [economy and efficiency] and the pro-
curement” program at issue. Id. at 792.
       Other circuits have adopted similar tests. In a case regarding
an early executive order imposing antidiscrimination requirements
on federal contractors, the former Fifth Circuit noted in dicta that
the order was related enough “to the establishment of ‘an econom-
ical and efficient system for . . . the procurement and supply’ of
property and services” that it concluded that the order “was issued
pursuant to statutory authority.” Farkas v. Tex. Instrument, Inc.,
USCA11 Case: 21-14269            Date Filed: 08/26/2022         Page: 51 of 66




21-14269 ANDERSON, J., concurring in part & dissenting in part                 5

375 F.2d 629, 632 n.1 (5th Cir. 1967). 1 In assessing similar antidis-
crimination requirements for federally assisted construction pro-
jects, the Third Circuit upheld the Executive Order because, as in
direct procurement, “the federal government has a vital interest in
assuring that the largest possible pool of qualified manpower be
available for the accomplishment of its projects.” Contractors
Ass’n of E. Pa. v. Sec’y of Labor, 442 F.2d 159, 171 (3d Cir. 1971).
Similarly, the Fourth Circuit, while not adopting the nexus test, ap-
plied the test to determine whether the antidiscrimination provi-
sions could validly be applied to insurance companies providing
workers’ compensation insurance to federal contractors. Liberty
Mut. Ins. Co. v. Friedman, 639 F.2d 164, 165–66, 170 (4th Cir. 1981).
       The lead opinion attempts to undermine this consensus in
two ways. First, it focuses on the Supreme Court’s decision in
Chrysler Corp. v. Brown, 441 U.S. 281, 99 S. Ct. 1705 (1979). There,
the Supreme Court held that the Procurement Act did not author-
ize the public disclosure of trade secret information, which was too
remotely related to the Government’s program to eliminate em-
ployment discrimination by the Federal Government and its con-
tractors. Id. at 304–07, 99 S. Ct. at 1719–20. In doing so, the Court
explicitly stated that it was not necessary to decide, and therefore
did not decide, whether the executive order at issue was authorized
by the Procurement Act or any other statute. Id. at 304–06, 99 S.


1 Precedents of the old Fifth Circuit are binding on this Circuit. Bonner v. City
of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
USCA11 Case: 21-14269       Date Filed: 08/26/2022     Page: 52 of 66




6 ANDERSON, J., concurring in part & dissenting in part 21-14269

Ct. at 1719–20. From this decision, the lead opinion highlights a
footnote that noted that the Procurement Act contained “no spe-
cific reference to employment discrimination” while acknowledg-
ing the consensus that had found such regulations authorized by
the Act. Id. at 304 n.34, 99 S. Ct. at 1719 n.34. But the Supreme
Court’s dicta—which fails to take a position on how the Procure-
ment Act should be interpreted—does not suggest that delegated
authority must always be tied to a specific statutory provision. In-
deed, Chrysler expressly disavows any such requirement: “This is
not to say that any grant of legislative authority to a federal agency
by Congress must be specific before regulations promulgated pur-
suant to it can be binding on courts in a manner akin to statutes.”
Id. at 308, 99 S. Ct. at 1720–21; see also Florida v. Dep’t of Health
& Human Servs., 19 F.4th 1271, 1288 (11th Cir. 2021) (“[B]y its very
nature, a broad grant of authority . . . does not require an indica-
tion that specific activities are permitted.”). Indeed, the contrary
position would make no sense in this case. The President in this
case is acting in the role of a proprietor—not in the role of a regu-
lator. As developed more fully below, the proprietary role of the
government here is significant. Consistent with common sense
and common experience, it is acknowledged that there is explicit
authority for the government to identify specifications for the gov-
ernment work. See 41 U.S.C. § 3306. Pursuant to the precedent
discussed above, as well as common sense and common experi-
ence, this includes the authority to specify reasonable qualifications
for performing the government work. Neither common sense nor
historical practices would suppose that Congress must foresee and
USCA11 Case: 21-14269           Date Filed: 08/26/2022        Page: 53 of 66




21-14269 ANDERSON, J., concurring in part & dissenting in part               7

explicitly authorize every qualification for government contractors
and workers that the infinitely various contractual circumstances
may require. Thus, Chrysler does not undermine this longstand-
ing, thoughtful consensus among the Courts of Appeals.
       In a second attempt to undermine this longstanding consen-
sus, the lead opinion argues that the Act’s purpose is not a provi-
sion of the Act that the President is authorized to carry out. Lead
op. at 22–24. But the purpose is actually located within the subtitle
and therefore is part of the subtitle that § 121 gives the President
the authority to carry out. And unlike in Independent Meat Pack-
ers Ass’n v. Butz, 526 F.2d 228 (8th Cir. 1975), I do not rely on the
proposition that the Executive Order is authorized solely by the
purpose. Id. at 235. Here, the purpose is within the subtitle that
the President has authority to carry out and guides and informs
every provision of the subtitle. 2 Therefore, this case resembles
Gundy where 34 U.S.C. § 20913(d) granted the Attorney General
certain powers and the purpose of the statute, 34 U.S.C. § 20901,
guided the interpretation of that grant of power. Gundy, 139 S. Ct.
at 2127. Thus, I respectfully disagree with the lead opinion’s at-
tempts to undermine the consensus understanding of the Act.



2 Like the lead opinion, Lead op. at 24–25, I expressly disavow the proposition
“that the Executive Order is authorized solely by the purpose.” Rather, I sug-
gest only that the purpose “guides and informs” the authority of the President,
like any proprietor, to identify reasonable specifications for the government
work, including reasonable qualifications for those performing such work.
USCA11 Case: 21-14269       Date Filed: 08/26/2022    Page: 54 of 66




8 ANDERSON, J., concurring in part & dissenting in part 21-14269

        Moreover, this understanding has served as the bedrock for
the longstanding Presidential practice of issuing Executive Orders
related to contracting and procurement that has been routinely up-
held by court decisions. See Biden v. Missouri, 142 S. Ct. 647, 653
(2022) (finding informative the Government’s longstanding prac-
tice of imposing similar conditions in upholding a vaccine mandate
for participating facilities). These prior EOs have routinely im-
posed conditions on the internal operations of federal contractors
and subcontractors. See, e.g., Exec. Order 10,479, 18 Fed. Reg.
4899 (Aug. 13, 1953) (requiring certain antidiscrimination require-
ments); Exec. Order 10,925, 26 Fed. Reg. 1977 (Mar. 6, 1961) (re-
quiring nondiscrimination and affirmative steps to accomplish that
goal); Kahn, 618 F.2d at 785–86 (analyzing an EO requiring certifi-
cation of compliance with wage and price standards); Exec. Order
13,201, 66 Fed. Reg. 11,221 (Feb. 17, 2001) (requiring contractors to
post notices of certain federal labor laws); Exec. Order 13,645, 73
Fed. Reg. 33,285 (Jun. 6, 2008) (requiring use of E-Verify for em-
ployment verification); Exec. Order 13,706, 80 Fed. Reg. 54,697
(Sep. 7, 2015) (requiring federal contractors to provide paid sick
leave to their employees). Just as the Supreme Court found this
type of longstanding practice informative in Missouri, “the govern-
ment’s early, longstanding, and consistent interpretation of a stat-
ute, regulation, or other legal instrument could count as powerful
evidence of its original public meaning.” Kisor v. Wilkie, 139 S. Ct.
2400, 2426 (2019) (Gorsuch, J., concurring in the judgment).
USCA11 Case: 21-14269        Date Filed: 08/26/2022     Page: 55 of 66




21-14269 ANDERSON, J., concurring in part & dissenting in part       9

        This longstanding practice and the many judicial decisions
repeatedly upholding this longstanding practice provided the back-
drop for Congress’s recodification of the Procurement Act in 2002.
As the President notes, Congress made several changes to the Pro-
curement Act over the years without restricting or modifying the
President’s power. Ultimately, Congress recodified the pertinent
statutory provisions at issue here but did not make any “substan-
tive change in existing law.” See Pub. L. No. 107-217, 116 Stat.
1062, 1303 (2002). “Congress is presumed to be aware of an admin-
istrative or judicial interpretation of a statute and to adopt that in-
terpretation when it re-enacts a statute without change.” Fort
Lauderdale Food Not Bombs v. City of Fort Lauderdale, 11 F.4th
1266, 1280 (11th Cir. 2021) (quoting Pollitzer v. Gebhardt, 860 F.3d
1334, 1340 (11th Cir. 2017)). And while the Supreme Court had not
addressed the President’s power under the Procurement Act, a re-
enactment of a statute without any change is presumed to carry
forward a “uniform interpretation by inferior courts.” See Tex.
Dep’t of Hous. & Cmty. Affs. v. Inclusive Cmtys. Project, Inc., 576
U.S. 519, 536, 135 S. Ct. 2507, 2520 (2015) (quoting A. Scalia & B.
Garner, Reading Law: The Interpretation of Legal Texts 322
(2012)).
       Thus, the combination of 40 U.S.C. § 121 (granting power
to the President) and § 101 (guiding the President’s action) provides
clear authority for the President’s actions here. The President has
authority to impose conditions on contractors, including condi-
tions that impact the internal operations of those contractors, so
USCA11 Case: 21-14269       Date Filed: 08/26/2022    Page: 56 of 66




10 ANDERSON, J., concurring in part & dissenting in part 21-14269

long as those requirements have a sufficiently close nexus to
providing the Government with “an economical and efficient sys-
tem for” procurement. 40 U.S.C. § 101. And this EO has such a
sufficiently close nexus to economy and efficiency. As the Director
of OMB found, the EO would “promote economy and efficiency in
Federal contracting by reducing absenteeism and decreasing labor
costs for contractors and subcontractors.” Determination of the
Acting OMB Director Regarding the Revised Safer Federal Work-
force Task Force Guidance for Federal Contractors and the Revised
Economy & Efficiency Analysis, 86 Fed. Reg. 63,418, 63,418 (Nov.
16, 2021). “When, as here, an agency is making ‘predictive judg-
ments about the likely economic effects of a rule,’ we are particu-
larly loathe to second-guess its analysis.” Newspaper Ass’n of Am.
v. Postal Regul. Comm’n, 734 F.3d 1208, 1216 (D.C. Cir. 2013)
(quoting Nat’l Tel. Coop. Ass’n v. FCC, 563 F.3d 536, 541 (D.C. Cir.
2009)).
       The nexus to economy and efficiency here is significantly
closer than that of prior Executive Orders that courts have upheld.
The D.C. Circuit upheld an order requiring federal contractors “to
post notices at all of their facilities informing employees” of their
rights under federal labor law. UAW-Labor Emp. & Training
Corp. v. Chao, 325 F.3d 360, 362 (D.C. Cir. 2003). The court there
found a sufficiently close nexus to “economy and efficiency” be-
cause the Executive Order noted that “[w]hen workers are better
informed of their rights, including their rights under the Federal
labor laws, their productivity is enhanced.” Id. at 366 (quoting
USCA11 Case: 21-14269       Date Filed: 08/26/2022     Page: 57 of 66




21-14269 ANDERSON, J., concurring in part & dissenting in part 11

Exec. Order 13201, §1(a), 66 Fed. Reg. at 11,221). Similarly, a dis-
trict court in Maryland upheld a requirement that federal contrac-
tors use the E-Verify system to verify employment eligibility for
new hires because those contractors would be less likely to face
immigration enforcement actions and, therefore, would be more
efficient and dependable. Chamber of Com. v. Napolitano, 648 F.
Supp. 2d 726, 738 (D. Md. 2009) (citing Exec. Order No. 13,465, 73
Fed. Reg. 33,285 (June 11, 2008)). And in upholding antidiscrimi-
nation requirements in federally assisted construction projects on
a similar economy and efficiency rationale, the Third Circuit found
that the “government has a vital interest in assuring that the largest
possible pool of qualified manpower be available for the accom-
plishment of its projects.” Contractors Ass’n, 442 F.2d at 171. It is
clear to me that the nexus here—i.e., if contractors have vaccinated
employees, they will be less likely to get sick and miss work, and
thus will be more efficient—enjoys a significantly closer nexus to
the purposes of the Procurement Act than those previously upheld
by the learned federal courts.
        Because the statute clearly authorizes the President to pre-
scribe policies and directives that promote an “economical and ef-
ficient system for” federal procurement, and because this EO has a
sufficiently close nexus to those criteria, I do not think the Appel-
lees have shown a substantial likelihood of success on the merits.
      The lead opinion relies on the major questions doctrine as a
reason that the instant EO exceeds the President’s authority. The
Supreme Court has described the major questions doctrine in two
USCA11 Case: 21-14269       Date Filed: 08/26/2022     Page: 58 of 66




12 ANDERSON, J., concurring in part & dissenting in part 21-14269

ways. First, the major questions doctrine provides that “[w]e ex-
pect Congress to speak clearly if it wishes to assign to an agency
decisions of vast ‘economic and political significance.’” Util. Air
Regul. Grp. v. EPA (UARG), 573 U.S. 302, 324, 134 S. Ct. 2427, 2444
(2014) (quoting Food & Drug Admin. v. Brown & Williamson To-
bacco Corp., 529 U.S. 120, 160, 120 S. Ct. 1291, 1315 (2000)). Sec-
ond, the major questions doctrine has been described as a skepti-
cism of agency interpretations that “would bring about an enor-
mous and transformative expansion in . . . regulatory authority
without clear congressional authorization.” Id. In other words,
the doctrine requires that an agency “must point to ‘clear congres-
sional authorization’ for the power it claims.” West Virginia v.
EPA, 142 S. Ct. 2587, 2609 (2022) (quoting UARG, 573 U.S. at 324,
134 S. Ct. at 2444).
         While I agree this is a question of major economic and po-
litical significance, we are not dealing with delegation to an agency.
Instead, the delegation is to the President who does not suffer from
the same lack of political accountability that agencies may, partic-
ularly when the President acts on a question of economic and po-
litical significance. Cf. Free Enter. Fund v. Public Co. Accounting
Oversight Bd., 561 U.S. 477, 513–14, 130 S. Ct. 3138, 3164 (2010)
(holding that the structure of an independent agency violated the
Constitution because the President, “who is accountable to the
people for executing the laws,” did not have the ability to hold the
independent agency accountable).
USCA11 Case: 21-14269            Date Filed: 08/26/2022         Page: 59 of 66




21-14269 ANDERSON, J., concurring in part & dissenting in part 13

       Moreover, this Executive Order does not bring about an
enormous and transformative expansion in regulatory authority.
Cf. Florida, 19 F.4th at 1288 (quoting UARG, 573 U.S. at 324, 134 S.
Ct. at 2444). Past Executive Orders—enjoying not nearly as close
a nexus to the statutory delegation of authority as does the instant
EO—have imposed requirements on federal contractors and sub-
contractors. Thus, this EO does not bring about an enormous and
transformative expansion of regulatory authority. Also, and even
more significant, this is an exercise of the Federal Government’s
proprietary rather than regulatory authority. 3 Cf. UARG, 573 U.S.




3 An exercise of proprietary authority can amount to a regulation if it seeks to
regulate conduct unrelated to the government’s proprietary interests. See
Wis. Dep’t of Indus. v. Gould, Inc., 475 U.S. 282, 287–88, 106 S. Ct. 1057, 1061–
62 (1986) (holding that a state’s use of its spending power to sanction certain
conduct unrelated to the state contract at issue was regulatory); Bldg. & Con-
str. Trades Dep’t v. Allbaugh, 295 F.3d 28, 35 (D.C. Cir. 2002) (holding that a
use of the spending power is regulatory if “it ‘addresse[s] employer conduct
unrelated to the employer’s performance of contractual obligations to the
[Government].’” (quoting Bldg. & Constr. Trades Council of Metropolitan
Dist. v. Associated Bldg. & Contractors of Massachusetts/Rhode Island, Inc.,
507 U.S. 218, 228–29, 113 S. Ct. 1190, 1197 (1993))). But the EO here does not
do so. The vaccine mandate extends only to those employees of contractors
and subcontractors who either work on federal contracts or work in the same
workplace as employees who do. It is a matter of common sense and common
experience that those who share a workplace can spread a contagious disease
to other employees sharing that workspace. Thus, the EO here is tailored to
the government’s proprietary interest in ensuring “an economical and efficient
system for” procurement. 40 U.S.C. § 101.
USCA11 Case: 21-14269       Date Filed: 08/26/2022     Page: 60 of 66




14 ANDERSON, J., concurring in part & dissenting in part 21-14269

at 324, 134 S. Ct. at 2444 (expressing skepticism regarding enor-
mous and transformative expansions of regulatory authority).
       Although the major questions doctrine has never been ap-
plied to an exercise of proprietary authority and has never been ap-
plied to the exercise of power by the President, I will assume that
the doctrine does apply. When interpreting a statute, we seek to
determine Congress’s intent, Chickasaw Nation v. United States,
534 U.S. 84, 94, 122 S. Ct. 528, 535 (2001), and the major questions
doctrine attempts to discern Congress’s intent, see Stephen G.
Breyer, Judicial Review of Questions of Law and Policy, 38 Admin.
L. Rev. 363, 370 (1986) (“Congress is more likely to have focused
upon, and answered, major questions, while leaving interstitial
matters to answer themselves in the course of the statute’s daily
administration.”). I see no reason why we should not apply the
doctrine as a tool of statutory interpretation along with all other
available tools.
       Applying the major questions doctrine, along with the other
traditional canons of statutory interpretation described above, I
conclude that the authority exercised by the President in this EO
was clearly authorized by the 1949 Congress that enacted the Pro-
curement Act. As Justice Gorsuch pointed out in his concurrence
in West Virginia, the major questions doctrine is essentially a clear-
statement rule. West Virginia, 142 S. Ct. at 2616 (Gorsuch, J., con-
curring). As the West Virginia majority held, the proponent of the
authority at issue “must point to ‘clear congressional
USCA11 Case: 21-14269       Date Filed: 08/26/2022     Page: 61 of 66




21-14269 ANDERSON, J., concurring in part & dissenting in part 15

authorization’ for the power it claims.” Id. at 2609 (quoting UARG,
573 U.S. at 324, 134 S. Ct. at 2444).
        In addition to the reasons detailed above that show why the
statute clearly authorizes the President’s action here, two addi-
tional considerations bolster my conviction that the President’s au-
thority here satisfies the clear statement rule of the major questions
doctrine—first, the President is delegated broad discretion to
achieve broad goals, and second, the President is delegated author-
ity to exercise in the role of a proprietor.
       Regarding the first consideration, the grant of power to the
President is broadly worded. Not only does the statue provide that
the “President may prescribe policies and directives that the Presi-
dent considers necessary,” 40 U.S.C. § 121 (emphasis added), the
provision that guides this authority requires that those policies and
directives “provide the Federal Government with an economical
and efficient system for” procurement, 40 U.S.C. § 101. Thus, the
delegation to the President here provides broad discretion to
achieve broad goals. The major questions doctrine has never been
used to find unlawful an exercise of power that was delegated by
Congress through such a broadly worded grant. Instead, the major
questions doctrine has proved potent when Congress has created a
detailed regulatory scheme and the purported exercise of power
does not fit clearly within that scheme. See, e.g., Brown & Wil-
liamson, 529 U.S. at 126, 120 S. Ct. at 1297 (determining the defini-
tions of “drug” and “device” under the Food, Drug, and Cosmetic
Act); UARG, 573 U.S. at 308–10, 134 S. Ct. at 2435 (interpreting the
USCA11 Case: 21-14269        Date Filed: 08/26/2022     Page: 62 of 66




16 ANDERSON, J., concurring in part & dissenting in part 21-14269

term “air pollutant” for stationary-source permitting in the Clean
Air Act); Nat’l Fed’n of Indep. Bus. v. OSHA, 142 S. Ct. 661, 663,
665 (2022) (finding the major questions doctrine applicable where
the statute provided OSHA authority to create emergency stand-
ards in the workplace where “employees are exposed to grave dan-
ger from exposure to substances or agents determined to be toxic
or physically harmful or from new hazards” (quoting 29 U.S.C.
§ 665(c)(1))). But here, Congress has delegated authority to the
President to issue policies and directives that “provide the Federal
Government with an economical and efficient system for” procure-
ment. 40 U.S.C. § 101.
        Regarding the second consideration, the exercise of author-
ity is proprietary. As a general matter, proprietary authority is a
type of authority where the government typically has more leeway
to act. See Agency for Int’l Dev. v. All. for Open Soc’y Int’l, Inc.,
570 U.S. 205, 214–15, 133 S. Ct. 2321, 2328 (2013) (noting that gov-
ernment can impose “conditions that define the limits of the gov-
ernment spending program” but cannot “seek to leverage funding
to regulate speech outside the contours of the program itself”).
Thus, insofar as the major questions doctrine sheds light on Con-
gress’s intended delegation, this statute clearly authorizes the Pres-
ident to issue policies and directives that enhance the economy and
efficiency of the Federal Government’s procurement system.
      In my judgment, it is of especial significance for this case that
the President has been delegated authority to exercise in the role
of a proprietor (not as a regulator). The President is explicitly
USCA11 Case: 21-14269       Date Filed: 08/26/2022     Page: 63 of 66




21-14269 ANDERSON, J., concurring in part & dissenting in part 17

authorized to set policies and directives to guide the Executive
Branch in the exercise of its authority as proprietor to enter into
contracts in which the contractor and its employees and subcon-
tractors will be performing services to complete government work.
Any proprietor is expected to require, in the contract, specifications
for the work to be done and reasonable qualifications for those per-
forming the work. See Perkins v. Lukens Steel Co., 310 U.S. 113,
127, 60 S. Ct. 869, 876 (1940) (holding that the Government, acting
in the role of a proprietor, has the power “to determine those with
whom it will deal”). Any proprietor would obviously choose to
deal with persons whom the proprietor perceives as most likely to
perform the work competently and most likely to complete the
work in a timely manner. Thus, the Procurement Act very clearly
grants to the President the authority to include in the contract pro-
visions designed to result in the government work being per-
formed by persons qualified to complete the work in a competent
and timely manner. Because the vaccination requirement has such
a close nexus to best assuring that the government work will be
completed without delay and in a timely manner, it seems to me
that it falls comfortably within the clearly authorized powers dele-
gated to the President. It seems clear to me that the vaccination
requirement here has an extremely close nexus to the authority of
the President to “prescribe . . . directives” to carry out the econom-
ical and efficient procurement authorized by Congress. 40 U.S.C.
§ 121.
USCA11 Case: 21-14269           Date Filed: 08/26/2022       Page: 64 of 66




18 ANDERSON, J., concurring in part & dissenting in part 21-14269

       The Supreme Court refers to the major questions doctrine
as a common sense rule. See West Virginia, 142 S. Ct. at 2609 (re-
ferring to “common sense as to the manner in which Congress
[would have been] likely to delegate such power” (internal quota-
tions omitted)). Unlike the situation in West Virginia and in all of
the cases in which the Supreme Court has found a lack of authority
under the major questions doctrine, the common sense interpreta-
tion of the statute in this case clearly grants authority to the Presi-
dent to prescribe the instant EO.
       Moreover, I do not find it surprising 4 that the President
would mandate vaccination for certain employees of federal con-
tractors and subcontractors. Compare Missouri, 142 S. Ct. at 653
(noting that requiring vaccination as a response to the pandemic “is
not a surprising [response]”), with Ala. Ass’n of Realtors v. Dep’t of
Health & Human Servs., 141 S. Ct. 2485, 2489 (2021) (expressing
surprise that the CDC was regulating evictions and wondering if
anything would be outside the CDC’s authority based on its rea-
soning). Requiring a vaccination in the midst of an ongoing pan-
demic would not have been surprising to the 1949 Congress. At
that time, the country was suffering from a polio epidemic. 1955
Polio, Mayo Clinic (last visited May 24, 2022),


4 In assessing whether Congress has delegated the challenged authority, and
the clarity thereof, both the Supreme Court—West Virginia, 142 S. Ct. at 2613;
Missouri, 142 S. Ct. at 653—and this Court, Florida, 19 F.4th at 1288, have
evaluated whether the exercise of the challenged authority was “surprising.”
USCA11 Case: 21-14269       Date Filed: 08/26/2022    Page: 65 of 66




21-14269 ANDERSON, J., concurring in part & dissenting in part 19

https://www.mayoclinic.org/coronavirus-covid-19/history-dis-
ease-outbreaks-vaccine-timeline/polio. While 1949 was shortly
before the polio vaccine was widely available, there were precursor
vaccines invented before 1949. Polio, History of Vaccines (last vis-
ited May 24, 2015), https://historyofvaccines.org/history/po-
lio/timeline. Moreover, in 1905, the Supreme Court found that
mandated vaccination was permissible under the Due Process
Clause. Jacobson v. Massachusetts, 197 U.S. 11, 24–25, 25 S. Ct.
358, 360–61 (1905). Thus, the recognition at the time of the Pro-
curement Act’s enactment in 1949 of the fact that the Supreme
Court had previously upheld vaccination mandates combined with
the extraordinary nature of the instant pandemic caused by the
highly contagious COVID-19 disease persuades me that it would
not have been surprising to the 1949 Congress for the President—
faced with this extraordinary situation—to impose a vaccination
requirement on federal contractors for efficiency reasons.
        In sum, even applying the major questions doctrine, the
President’s exercise of authority here was clearly authorized. First,
the statutory language clearly authorizes the President to contract
for services to perform government work and prescribe directives
such that the procurement work will be done economically and ef-
ficiently. This provides clear congressional authorization for the
instant EO—especially in light of the longstanding practice of pre-
vious Presidents, whose executive orders having considerably
lesser nexus to the statutory language have been repeatedly upheld
by the several Courts of Appeals, and in light of the congressional
USCA11 Case: 21-14269        Date Filed: 08/26/2022     Page: 66 of 66




20 ANDERSON, J., concurring in part & dissenting in part 21-14269

re-enactment with knowledge of that uniform judicial interpreta-
tion. Second, the congressional grant of power is broad, suggesting
broad authority. Third, the exercise of authority is proprietary.
And of especial significance in this case, the clear authority for a
President, as proprietor, to choose contractors best suited to com-
plete the government work in a competent and timely manner and
the close nexus of the instant EO to that clear authority persuade
me that the clear statement rule of the major questions doctrine is
satisfied in this case. In other words, the instant EO is not an exer-
cise of “power beyond what Congress could have reasonably un-
derstood to have granted.” West Virginia, 142 S. Ct. at 2609.
       Because I believe the Procurement Act clearly authorizes
the President’s actions here, I would hold that Appellees have failed
to establish a substantial likelihood of success on the merits. Thus,
I believe the district court abused its discretion in granting the in-
junction because it made an error of law. See Highmark Inc. v.
Allcare Health Mgmt. Sys., Inc., 572 U.S. 559, 563 n.2, 134 S. Ct.
1744, 1748 n.2 (2014) (holding that a district court “abuse[s] its dis-
cretion if it based its ruling on an erroneous view of the law” (quot-
ing Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405, 110 S. Ct.
2447, 2461 (1990))).
       Although I agree with and join Part V of the lead opinion—
holding that the scope of the injunction should be narrowed—I re-
spectfully dissent from the holding that Appellees have shown a
substantial likelihood of success on the merits.